 



EXHIBIT 10.60
Conformed Copy
Asset Purchase Agreement
Dated as of October 31, 2005
Among
Conceptis Technologies Inc.,
WebMD, Inc.
and
Maple Leaf Medical Media, Inc.

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1 DEFINITIONS AND INTERPRETATION
    1  
1.1 Definitions
    1  
1.2 Interpretation
    9  
ARTICLE 2 PURCHASE AND SALE; CLOSING
    9  
2.1 Purchase and Sale
    9  
2.2 Assets
    10  
2.3 Cash Purchase Price
    10  
2.4 Escrow
    11  
2.5 Assumption of Liabilities
    11  
2.6 The Closing
    12  
2.7 Allocation of Purchase Price among the Assets
    13  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE VENDOR
    14  
3.1 Organization and Good Standing
    14  
3.2 Authority; Validity; Consents
    14  
3.3 No Conflict
    14  
3.4 Subsidiary
    15  
3.5 Financial Statements
    15  
3.6 Immoveable (Real) Property
    15  
3.7 Sufficiency of Assets
    16  
3.8 Moveable (Personal) Property
    16  
3.9 Brokers or Finders
    16  
3.10 Environmental and Health and Safety Matters
    16  
3.11 Employee Benefit Plans
    17  
3.12 Compliance with Legal Requirements; Permits
    18  
3.13 Legal Proceedings
    18  
3.14 Insurance
    18  
3.15 Absence of Certain Changes and Events
    19  
3.16 Material Contracts
    19  
3.17 Binding Nature of Material Contracts
    20  
3.18 Employees and Labor Relations
    20  
3.19 Intellectual Property
    21  
3.20 Site Content
    24  
3.21 Page Views and Unique Visitors
    24  
3.22 Databases
    25  
3.23 Significant Customers and Suppliers
    25  
3.24 Related Party Transactions
    25  
3.25 Accounts Receivable
    26  
3.26 Taxes
    26  
3.27 GST and QST Registration
    26  
3.28 Residence
    26  
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    27  
4.1 Organization and Good Standing
    27  
4.2 Authority; Validity; Consents
    27  
4.3 No Conflict
    27  
4.4 Legal Proceedings
    27  
4.5 Brokers or Finders
    28  
ARTICLE 5 PRE-CLOSING COVENANTS OF THE VENDOR
    28  
5.1 Operation of the Business
    28  

-i-



--------------------------------------------------------------------------------



 



         
5.2 Negative Covenant
    28  
5.3 Required Approvals
    30  
5.4 Shareholder Approval
    30  
5.5 Access to Information
    30  
5.6 Exclusivity
    31  
5.7 Best Efforts
    31  
5.8 Confidentiality
    32  
5.9 Notice of Developments
    32  
5.10 Purchaser GST and QST Registration
    32  
5.11 Termination of Plans
    32  
5.12 Offer letters for US Employees
    32  
ARTICLE 6 PRE-CLOSING COVENANTS OF PURCHASER
    33  
6.1 Required Approvals
    33  
6.2 Confidentiality Obligations
    33  
6.3 Best Efforts
    33  
ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER TO CLOSE
    33  
7.1 Accuracy of Representations
    34  
7.2 Vendor’s Performance
    34  
7.3 Delivery of Certificates
    34  
7.4 No Order
    34  
7.5 Governmental Authorizations
    34  
7.6 Required Consents
    34  
7.7 Employment Agreements
    34  
7.8 Release of Encumbrances
    34  
7.9 Update of the Disclosure Schedule
    34  
7.10 Requisite Shareholder Approval
    35  
7.11 FIRPTA
    35  
7.12 Opinion
    35  
ARTICLE 8 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE VENDOR TO CLOSE
    35  
8.1 Cash Purchase Price
    35  
8.2 Accuracy of Representations
    35  
8.3 Purchaser’s Performance
    35  
8.4 Delivery of Certificates
    36  
8.5 No Order
    36  
8.6 Governmental Authorizations
    36  
8.7 Required Consents
    36  
8.8 Requisite Shareholder Approval
    36  
8.9 Employment Agreements
    36  
ARTICLE 9 POST-CLOSING COVENANTS
    36  
9.1 General
    36  
9.2 Proprietary Information
    36  
9.3 Cooperation in Litigation
    37  
9.4 Cooperation on Tax Matters; Transfer Taxes; GST
    37  
9.5 Employee Matters
    38  
9.6 Access to Books, Records, etc.
    39  
9.7 Solicitation and Hiring
    39  
9.8 Non-Competition
    39  
9.9 Collection of Accounts Receivable
    40  
9.10 Use of Name
    40  

-ii-



--------------------------------------------------------------------------------



 



         
ARTICLE 10 TERMINATION
    40  
10.1 Termination Events
    40  
10.2 Effect of Termination
    41  
ARTICLE 11 INDEMNIFICATION; REMEDIES
    41  
11.1 Survival
    41  
11.2 Indemnification by the Vendor
    42  
11.3 Indemnification by Purchaser
    42  
11.4 Notice of Potential Claims for Indemnification
    43  
11.5 Third Party Claims
    45  
11.6 Insurance
    46  
11.7 Miscellaneous
    46  
ARTICLE 12 GENERAL PROVISIONS
    46  
12.1 Expenses
    46  
12.2 Notices
    46  
12.3 Waiver
    47  
12.4 Entire Agreement; Amendment
    47  
12.5 Assignment
    48  
12.6 Severability
    48  
12.7 Governing Law; Consent to Jurisdiction and Venue
    48  
12.8 Counterparts
    48  
12.9 Time of Essence
    48  
12.10 No Third Party Beneficiaries
    48  
12.11 Public Announcements
    48  
12.12 Language
    49  

-iii-



--------------------------------------------------------------------------------



 



Exhibits and Schedules
Exhibits

         
Exhibit 1.1.38
  —   Form Escrow Agreement
Exhibit 2.1
  —   Data Transfer Protocol
Exhibit 2.6.2.3(i)
  —   Form of Bill of Sale
Exhibit 2.6.2.3(ii)
  —   Form of Stock Transfer Power
Exhibit 2.6.2.4
  —   Form of Instrument of Assumption
Exhibit 3.5
  —   Financial Statements
Exhibit 7.12
  —   Opinion of Counsel to Vendor  
Schedules
         
Schedule 1.1.80
  —   List of certain Permitted Encumbrances
Schedule 2.7
  —   Allocation of Purchase Price
Schedule 3.18
  —   Employees and Labor Relations
Schedule 4.1
  —   Purchaser’s Organization and Good Standing
Schedule 4.2
  —   Authority; Validity; Consents
Schedule 4.5
  —   Brokers or Finders
Schedule 5.2
  —   Exceptions from Vendor’s Negative Covenants
Schedule 7.8
  —   Release of Encumbrances
Schedule 9.5.1
  —   Eligible Employees
Disclosure Schedule
       

 

    *The exhibits and schedules to the Asset Purchase Agreement have been
omitted from this filing pursuant to Item 601(b)(2) of Regulation S-K. The
Registrant will furnish copies of any of the exhibits and schedules to the
Securities and Exchange Commission upon request.

- iv -



--------------------------------------------------------------------------------



 



Asset Purchase Agreement
          This Asset Purchase Agreement (this “Agreement”) is made as of
October 31, 2005 (the “Effective Date”) by and among Conceptis Technologies
Inc., a Canadian Corporation (the “Vendor”), WebMD, Inc., a Georgia corporation
(“WebMD”) and Maple Leaf Medical Media, Inc., a Delaware corporation (the
“Purchaser”).
Recitals
          Whereas, the Vendor provides medical and health care information,
media services and education to Persons, including physicians in certain key
medical specialties, including by means of different web-based services,
Internet web portals and CD-ROMs;
          Whereas, the Purchaser wants to acquire the Business by acquisition of
all of Vendor’s Assets and the Assumed Liabilities,
          Whereas, the respective Boards of Directors of the Vendor, the
Purchaser and WebMD have approved the acquisition of the Business pursuant to
the terms hereof;
          Whereas, the Purchaser has, as of the date hereof, entered into
employment agreements with certain employees (the “Employment Agreements”) which
will become effective as of the Closing, provided that the respective party
thereto accepts employment with the Purchaser; and
          Whereas, certain shareholders of the Vendor have entered into certain
letter agreements with Purchaser as of the date hereof, whereby each such party
has agreed to certain covenants with the Purchaser (collectively, the “Voting
Agreements”);
          Now, Therefore, in consideration of the premises and the mutual
promises herein made, and in consideration of the representations, warranties
and covenants herein contained, the Parties agree as follows:
ARTICLE 1
Definitions and Interpretation

              1.1   Definitions.
 
                For purposes of this Agreement, the following terms have the
meanings specified or referenced below:
 
           
 
    1.1.1     “Accounts Receivable” means all of the Vendor’s trade and other
accounts receivable, and notes and loans receivable, that are payable to the
Vendor and all rights to unbilled amounts for products delivered or services
provided, together with any security held by the Vendor for the payment thereof.
 
           
 
    1.1.2     “Affiliate” means, with respect to any specified Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such specified Person. For purposes of this definition,
“control,” when used in connection with any specified Person, means the power to
direct the management or policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, in fact or
otherwise, and the terms “controls”, “controlling” and “controlled” have
correlative meanings.
 
           
 
    1.1.3     “Agreed Amount” shall mean part, but not all, of the Claimed
Amount.
 
           
 
    1.1.4     “Agreement” has the meaning set forth in the appearance hereto.
 
           
 
    1.1.5     “Arbitration Rules” shall mean the provisions relating to
arbitration contained in Book VII of the Code of Civil Procedure (Quebec) in
effect from time to time.

 



--------------------------------------------------------------------------------



 



             
 
    1.1.6     “Arbitrator” has the meaning set forth in Section 11.4.4.
 
           
 
    1.1.7     “Assets” has the meaning set forth in Section 2.2.
 
           
 
    1.1.8     “Assumed Liabilities” has the meaning set forth in Section 2.5.1.
 
           
 
    1.1.9     “Audited Financial Statements” has the meaning set forth in
Section 3.5.
 
           
 
    1.1.10     “Business” means the business of the Vendor and the Subsidiary on
the Effective Date, being (i) the provision of medical and health care
information, media services and education, including by means of meetings,
presentations, web-based services, Internet web portals or CD-ROMS, or (ii) the
operation or sponsorship of one or more web sites which web site or sites has as
its principal business focus providing medical and health-related information to
consumers or health care professionals, selling advertising or educational
programs to the pharmaceutical or medical device industries, editing medical
reference materials and/or producing original content related to these
activities.
 
           
 
    1.1.11     “Business Day” means any day the banks are open for business in
Montréal and New York.
 
           
 
    1.1.12     “Cash Purchase Price” has the meaning set forth in Section 2.3.
 
           
 
    1.1.13     “Claimed Amount” shall mean the amount of any Losses incurred or
reasonably expected to be incurred by the Indemnitee and claimed by the
Indemnitee in an Indemnification Notice.
 
           
 
    1.1.14     “Closing” has the meaning set forth in Section 2.6.1.
 
           
 
    1.1.15     “Closing Date” means the date and time as of which the Closing
occurs as set forth in Section 2.6.1.
 
           
 
    1.1.16     “Code” shall mean the U.S. Internal Revenue Code of 1986, as
amended.
 
           
 
    1.1.17     “Commitments” has the meaning set forth in Section 3.19.12.
 
           
 
    1.1.18     “Confidentiality Agreement” means the confidentiality agreement
executed by WebMD, Inc. and Berkery, Noyes & Co., LLC dated May 23, 2005
concerning the non-disclosure of the Vendor’s confidential information and trade
secrets.
 
           
 
    1.1.19     “Contract” means any agreement, contract, obligation, promise,
instrument, indenture or undertaking (whether written or oral) that is legally
binding.
 
           
 
    1.1.20     “Controlling Party” shall mean the party controlling the defense
of any Third Party Claim.
 
           
 
    1.1.21     “Copyrights” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.22     “Designated Sites” means www.theheart.org; www.thekidney.org; and
www.jointandbone.org
 
           
 
    1.1.23     “Disclosure Schedule” means the disclosure schedule delivered to
Purchaser by the Vendor on the Effective Date and annexed to this Agreement.
 
           
 
    1.1.24     “Disclosure Statement” shall mean a written proxy or information
statement or circular which includes a summary of the contents of this Agreement
that are material to the matters to be brought before the shareholders of the
Vendor for the Requisite Shareholder Approval, and contains such other
information as may be required by law.

-2-



--------------------------------------------------------------------------------



 



             
 
    1.1.25     “Dispute” shall mean the dispute resulting if the Indemnitor in a
Response disputes its liability for all or part of the Claimed Amount.
 
           
 
    1.1.26     “Documents” means all books, records, accounts, ledgers, files,
documents, correspondence, lists (including customer and prospect lists),
manufacturing and procedural manuals, Intellectual Property Rights records,
sales and promotional materials, studies, reports and other printed or written
materials of the Vendor or the Subsidiary, in each case relating to the Business
or the Assumed Liabilities, but excluding any minute books of Vendor.
 
           
 
    1.1.27     “Domain Names” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.28     “Effective Date” means the date as of which this Agreement was
executed as set forth in the appearance hereto.
 
           
 
    1.1.29     “Eligible Employees” has the meaning set forth in Section 9.5.1.
 
           
 
    1.1.30     “Employment Agreements” has the meaning set forth in the Recitals
hereto.
 
           
 
    1.1.31     “Encumbrance” means any charge, lien, mortgage, hypothec, deed of
trust, pledge, security interest, option, right of first refusal, easement,
servitude, restrictive covenant, encroachment, encumbrance, or other similar
restriction, whether arising by contract or by operation of law.
 
           
 
    1.1.32     “Environmental and Health and Safety Laws” has the meaning set
forth in Section 3.10.
 
           
 
    1.1.33     “Environmental and Health and Safety Permits” means any
Governmental Authorization required under any Environmental and Health and
Safety Laws.
 
           
 
    1.1.34     “Equity Interest” means (a) any capital stock, share, partnership
or membership interest, unit of participation or other similar equity interest
(however designated) in any Person, and (b) any option, warrant, purchase right,
conversion right, exchange right or other similar right which would entitle any
other Person to acquire any such equity interest in such Person or otherwise
entitle any other Person to share in the equity, profits, earning, losses or
gains of such Person (including stock appreciation, phantom stock, profit
participation or other similar right).
 
           
 
    1.1.35     “ERISA” shall mean the U.S. Employee Retirement Income Security
Act of 1974, as amended and any regulations and rules issued thereunder.
 
           
 
    1.1.36     “ERISA Affiliate” shall mean any entity which is, or at any
applicable time was, a member of (1) a controlled group of corporations (as
defined in Section 414(b) of the Code), (2) a group of trades or businesses
under common control (as defined in Section 414(c) of the Code), or (3) an
affiliated service group (as defined under Section 414(m) of the Code or the
regulations under Section 414(o) of the Code), any of which includes or included
the Vendor.
 
           
 
    1.1.37     “Escrow Agent” shall mean Wilmington Trust Company, a Delaware
banking corporation.
 
           
 
    1.1.38     “Escrow Agreement” shall mean an escrow agreement in
substantially the form attached hereto as Exhibit 1.1.38.
 
           
 
    1.1.39     “Escrow Amount” has the meaning set forth in Section 2.4.
 
           
 
    1.1.40     “Escrow Fund” shall mean the fund established pursuant to the
Escrow Agreement and including the Escrow Amount.
 
           
 
    1.1.41     “Excise Tax Act” means the Excise Tax Act (Canada), together with
the regulations promulgated thereunder, as amended or supplemented from time to
time.

-3-



--------------------------------------------------------------------------------



 



             
 
    1.1.42     “Excluded Assets” has the meaning set forth in Section 2.2.
 
           
 
    1.1.43     “Excluded Liabilities” has the meaning set forth in
Section 2.5.2.
 
           
 
    1.1.44     “Financial Statements” has the meaning set forth in Section 3.5.
 
           
 
    1.1.45     “GAAP” means Canadian generally accepted accounting principles,
applied on a consistent basis, approved by the Canadian Institute of Chartered
Accountants or any successor institute, applicable as at the date on which any
calculation or determination is required to be made.
 
           
 
    1.1.46     “Governmental Authority” means any Canadian or U.S. federal,
state, provincial or local, or any foreign government, governmental authority,
regulatory or administrative authority or any court, tribunal or judicial body
having competent jurisdiction, including any commission, board or arbitrator.
 
           
 
    1.1.47     “Governmental Authorization” means any approval, consent,
license, permit, waiver, or other authorization issued, granted or otherwise
made available by or under the authority of any Governmental Authority.
 
           
 
    1.1.48     “GST” means the Goods and Services Tax levied under Part IX of
the Excise Tax Act.
 
           
 
    1.1.49     “Hazardous Substance” means any “pollutant”, “contaminant”,
“solid waste”, “hazardous waste”, “hazardous material” or “hazardous substance”
under any Environmental and Health and Safety Laws.
 
           
 
    1.1.50     “Indebtedness” means (i) any indebtedness of the Vendor or the
Subsidiary for borrowed money, whether short term or long term, (ii) any
indebtedness arising under capitalized leases, conditional sales contracts and
other similar title retention instruments, (iii) all Liabilities secured by any
Encumbrance on any property owned by the Vendor, and (iv) all Liabilities under
any interest rate protection agreement, interest rate future agreement, interest
rate option agreement, interest rate swap agreement or other similar agreement
designed to protect the Vendor against fluctuations in interest rates.
 
           
 
    1.1.51     “Indemnification Claim” has the meaning set forth in
Section 11.4.1.
 
           
 
    1.1.52     “Indemnification Notice” has the meaning set forth in
Section 11.4.1.
 
           
 
    1.1.53     “Indemnitee” has the meaning set forth in Section 11.4.1.
 
           
 
    1.1.54     “Indemnitor” has the meaning set forth in Section 11.4.1.
 
           
 
    1.1.55     “Intellectual Property Rights” means (i) all registered and
unregistered trademarks, trademark registrations, trademark rights and renewals
thereof, trade names, trade name rights, corporate names, servicemarks,
servicemark registrations and renewals thereof, servicemark rights, and all
applications to register the same (“Trademarks”); (ii) all issued foreign and
domestic patents, patent rights, patent applications (“Patents”); (iii) all
registered and unregistered copyrights, copyright registrations, renewals
thereof, and applications to register the same (“Copyrights”); (iv) all
software, computer programs, computer systems, modules and related data (incl.
all source and object codes) and databases and materials other than shrink-wrap
or other licenses for off-the-shelf software (“Software”); (v) all Internet
domain names (“Domain Names"), URLs, and Internet web-sites and the content
thereof (“Internet Sites”); (vi) all licenses, sublicenses and agreements
pursuant to which the Vendor or the Subsidiary has acquired rights in or to any

-4-



--------------------------------------------------------------------------------



 



             
 
          Trademarks, Patents, Copyrights, Software, Domain Names, Internet
Sites or Proprietary Rights other than shrink-wrap or other licenses for
off-the-shelf software (“Licenses-In”); (vii) all licenses, sublicenses and
agreements pursuant to which the Vendor or the Subsidiary has licensed or
transferred any rights to any Trademarks, Patents, Copyrights, Software, Domain
Names or Proprietary Rights (“Licenses-Out”); (viii) all Proprietary Rights
(including in each case of (i) through (vii) above, all copies and embodiments
thereof, in electronic, written or other media). As used herein, the term
“Proprietary Rights” means all categories of goodwill, trade secrets, trade
dress, know-how, inventions, invention disclosures (whether or not patentable
and whether or not reduced to practice), inventor rights, reports, discoveries,
developments, research and test data, blueprints, technology, ideas,
compositions, quality records, engineering notebooks, models, processes,
procedures, prototypes, patent records, manufacturing and product procedures and
techniques, troubleshooting procedures, failure/defect analysis data, drawings,
specifications, designs, ingredient or component lists, formulae, plans,
proposals, technical data, copyrightable works, financial, marketing, customer
and business data, pricing and cost information, business and marketing plans,
selling information, marketing information, customer and supplier lists and
information, Site Content and all other confidential and proprietary
information.
 
           
 
    1.1.56     “Internet Sites” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.57     “ITA” means the Income Tax Act (Canada), together with the
regulations promulgated thereunder, as amended or supplemented from time to
time.
 
           
 
    1.1.58     “Knowledge” means with respect to any matter in question, the
actual knowledge of such matter by the relevant Party’s Specified Officers
without inquiry. For purposes of this definition, the term “Specified Officers”
means (i) with respect to the Vendor, Roger Simard, Greg Ogrodnick, Kathleen
Wickman, Éric Beaudoin, Marc-André Nadon, Linda Giering, Ian Temple and Réjean
Rochette, and (ii) with respect to the Purchaser, David Schlanger, Doug Wamsley,
Wayne Gattinella, Anthony Vuolo, Judy Blackwell, Steve Zatz and Floss
O’Sullivan.
 
           
 
    1.1.59     “Leased Real Property” has the meaning set forth in Section 3.6.
 
           
 
    1.1.60     “Leases” means all leases, subleases, licenses, concessions and
other agreements, whether oral or written, including all amendments, extensions,
renewals, guaranties and other agreements with respect thereto, to which the
Vendor or the Subsidiary is a party and pursuant to which the Vendor or the
Subsidiary uses or occupies or has the right to use or occupy any Real Property.
 
           
 
    1.1.61     “Legal Requirement” means any applicable federal, provincial,
state, local, municipal, foreign, international, multinational, or other
administrative Order, constitution, law, ordinance, rules, codes, requirements,
principle of common law, regulation, statute or treaty, including any applicable
laws governing privacy and the protection of personally identifiable
information.
 
           
 
    1.1.62     “Liability” shall mean all liabilities and obligations (whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due).
 
           
 
    1.1.63     “Licenses-In” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.64     “Licenses-Out” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.65     “Listed Intellectual Property” has the meaning set forth in
Section 3.19.1.
 
           
 
    1.1.66     “Losses” of a Person means any claims, liabilities, losses,
damages, deficiencies, assessments, judgments and costs or expenses (including
out-of-pocket expenses for reasonable attorneys fees) actually incurred or
sustained by the indemnified party, but specifically excluding any special,
indirect, incidental or consequential damages (including economic loss and loss
of profits) unless awarded by a Governmental Authority to a person bringing a
Third Party Claim.

-5-



--------------------------------------------------------------------------------



 



             
 
    1.1.67     “Material Adverse Effect” means any change, event, effect or
condition that, individually or together with any other change, event, effect or
condition, could reasonably be expected to be materially adverse to the
Business, Assets, Liabilities, results of operations or condition (financial or
other) of the Vendor and the Subsidiary, taken as a whole and in light of the
circumstances on the Effective Date; provided, however, that none of the
following shall constitute a Material Adverse Effect: (a) any adverse change,
event, effect or condition that is caused by conditions affecting the Canadian,
U.S. or world economy or markets generally, or (b) any adverse change, event,
effect or condition that is caused by conditions generally affecting the
industries and markets in which the Business operates.
 
           
 
    1.1.68     “Material Contracts” has the meaning set forth in Section 3.16.
 
           
 
    1.1.69     “Most Recent Balance Sheet” has the meaning set forth in
Section 3.5.
 
           
 
    1.1.70     “Most Recent Balance Sheet Date” has the meaning set forth in
Section 3.5.
 
           
 
    1.1.71     “Net Working Capital” has the meaning set forth in
Section 2.2.10.
 
           
 
    1.1.72     “Non-controlling Party” shall mean the party not controlling the
defense of any Third Party Claim.
 
           
 
    1.1.73     “Open Source Materials” has the meaning set forth in
Section 3.19.10.
 
           
 
    1.1.74     “Order” means any award, writ, injunction, judgment, order, or
decree entered, issued, made, or rendered by any Governmental Authority.
 
           
 
    1.1.75     “Ordinary Course of Business” shall mean the ordinary course of
business consistent with past custom and practice (including with respect to
frequency and amount).
 
           
 
    1.1.76     “Organizational Documents” means, with respect to any Person,
such Person’s certificate and/or articles of incorporation and general bylaws,
or other similar constituent or organizational documents such as a partnership
agreement, unlimited or limited liability company agreement, shareholders’
agreement and/or other similar documents, in each case as amended to date.
 
           
 
    1.1.77     “Page View” means a page (file) sent to a browser as a result of
a single request by an individual user (i.e., human person) received by a
server. Page Views do not include pages viewed by internal staff at the Vendor,
and do not include pages on the Sites viewed by spiders, crawlers, search engine
robots or other automated/machine programs, and do not include page views
acquired through the payment of any fee. In addition, Page Views do not include
associated graphics images, javascript includes, audio files, etc, that are sent
with an HTML file or additional HTML files sent to build a “frame-set” and all
the associated image files associated with them.
 
           
 
    1.1.78     “Party” or “Parties” means, individually or collectively,
Purchaser and the Vendor.
 
           
 
    1.1.79     “Patents” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.80     “Permitted Encumbrances” means such of the following as to which
no enforcement collection, execution, levy or foreclosure proceedings shall have
been commenced (i) Encumbrances for Taxes not yet due or payable
(ii) Encumbrances in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workers, material-men, construction or other Encumbrances arising by
operation of law in respect of obligations that are not yet due,
(iii) Encumbrances arising pursuant to discharged indebtedness which are to be
released at or prior to the Closing, (iv) easements, servitudes, reservations,
rights of way, restrictions, covenants, conditions and other similar

-6-



--------------------------------------------------------------------------------



 



             
 
          encumbrances whether of record or apparent, including road, highway,
pipeline, railroad and utility easements and servitudes, and municipal, zoning
and building by-laws not incurred in connection with any indebtedness which do
not, individually or in the aggregate, materially interfere with the use,
occupancy or operation of the Leased Real Property as currently used, occupied
and operated or as intended to be used, occupied and operated; (v) statutory
Encumbrances incurred or deposits made in the Ordinary Course of Business in
connection with workers’ compensation, employment insurance and other social
security legislation and (vi) the Encumbrances listed on Schedule 1.1.80.
 
           
 
    1.1.81     “Person” means any individual, corporation (including any
non-profit corporation), partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization, labor union or
other entity or Governmental Authority.
 
           
 
    1.1.82     “Personal Property” has the meaning set forth in Section 3.8.
 
           
 
    1.1.83     “Post-Closing Obligations” has the meaning set forth in
Section 11.1.
 
           
 
    1.1.84     “Proceeding” means any action, arbitration, appeal, audit, claim,
complaint, hearing, investigation, litigation, or suit (whether civil, criminal,
administrative or investigative) filed, commenced, brought, conducted, or heard
by or before, or otherwise involving, any Governmental Authority.
 
           
 
    1.1.85     “Proprietary Rights” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.86     “Purchaser” has the meaning set forth in the appearance hereto.
 
           
 
    1.1.87     “Purchaser Threshold Amount” has the meaning set forth in
Section 11.3.3.
 
           
 
    1.1.88     “Purchase Price” means the aggregate of the Cash Purchase Price
and the assumption by the Purchaser of the Assumed Liabilities.
 
           
 
    1.1.89     “QST” means the Québec Sales Tax levied under Title I of the
Québec Sales Tax Act.
 
           
 
    1.1.90     “Québec Sales Tax Act” means An Act respecting the Québec Sales
Tax (Québec) together with the regulations promulgated thereunder, as amended or
supplemented from time to time.
 
           
 
    1.1.91     “QTA” means the Taxation Act (Québec) together with the
regulations promulgated thereunder, as amended or supplemented from time to
time.
 
           
 
    1.1.92     “Real Property” means any and all real/immovable property.
 
           
 
    1.1.93     “Related Party” means any partner, shareholder, director, officer
or Affiliate (including a wife, husband, or other Person controlled by,
controlling or under common control with another Person) of the Vendor.
 
           
 
    1.1.94     “Related Party Debt” means any indebtedness owed by the Vendor or
the Subsidiary to a Related Party.
 
           
 
    1.1.95     “Related Party Transactions” has the meaning set forth in
Section 3.24.
 
           
 
    1.1.96     “Representative” means with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants and financial advisors.
 
           
 
    1.1.97     “Requisite Shareholder Approval” shall mean the approval of the
sale of the Assets by the Vendor

-7-



--------------------------------------------------------------------------------



 



             
 
          to the Purchaser as contemplated by this Agreement by two-thirds (2/3)
of the votes represented by the outstanding shares of each class or series of
outstanding shares of the capital stock of the Vendor entitled to vote thereon
and voting in person or by proxy at a meeting called for that purpose, as
required by the Canada Business Corporations Act and other Legal Requirements.
 
           
 
    1.1.98     “Response” shall mean a written response containing the
information provided for in Section 11.4.2.
 
           
 
    1.1.99     “Restricted Employee” shall mean any person who either (i) was an
employee of the Purchaser on either the date of this Agreement or the Closing
Date or (ii) was an employee of the Vendor or the Subsidiary on either the date
of this Agreement or the Closing Date and received an employment offer from the
Purchaser within five business days following the Closing Date.
 
           
 
    1.1.100     “Session” means the accessing of a Site by a Unique Visitor
during any calendar period.
 
           
 
    1.1.101     “Site Content” means all of the health, medical and
pharmaceutical information and other Intellectual Property Rights (other than
Intellectual Property Rights belonging to third parties and identified as such
on the respective Designated Site) displayed or available on the Designated
Sites.
 
           
 
    1.1.102     “Sites” has the meaning set forth in Section 3.19.11.
 
           
 
    1.1.103     “Software” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.104     “Subsidiary” means Conceptis Technologies USA Inc., a Delaware
corporation.
 
           
 
    1.1.105     “Tax” or “Taxes” means any tax, assessment, charge, duty or levy
imposed by any federal, provincial, municipal, local or foreign governmental
authority, including income, sales, payroll, property, import, customs, excise,
gross receipts, profits, goods and services, capital, severance, stamp,
occupation, franchise, withholding, employment or unemployment, use, transfer,
registration, Canada Pension Plan and Québec Pension Plan contributions and
provincial worker’s compensation payments, and like taxes and other governmental
charges of any kind, and including any interest, penalty, or addition thereto.
 
           
 
    1.1.106     “Tax Return” means a report, return, amended return,
declaration, claim for refund or other information required or permitted to be
filed or supplied to a Governmental Authority with respect to Taxes, including
any amendment thereto.
 
           
 
    1.1.107     “Third Party Claim” means any Proceeding that is instituted
against an Indemnitee by a Person other than an Indemnitor or another
Indemnitee.
 
           
 
    1.1.108     “Trademarks” has the meaning set forth in Section 1.1.55.
 
           
 
    1.1.109     “Transaction Documents” means this Agreement and all any other
agreements, instruments, or documents entered into pursuant to this Agreement,
including the Escrow Agreement, the Employment Agreements, the Voting Agreements
and the instruments of conveyance and assumption referred to in Sections 2.6.2.3
and 2.6.2.4.
 
           
 
    1.1.110     “Transaction Expenses” means all costs and expenses incurred by
or on behalf of the Purchaser or the Vendor, as the case may be, in connection
with the preparation, execution and performance of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby,
including all fees of all Representatives including attorneys, accountants, and
financial advisors.

-8-



--------------------------------------------------------------------------------



 



                           
 
    1.1.111     “Transferred Employees” has the meaning set forth in
Section 9.5.1.
 
           
 
    1.1.111     “Transferred Employees” has the meaning set forth in
Section 9.5.1.
 
           
 
    1.1.112     “Unaudited Financial Statements” has the meaning set forth in
Section 3.5.
 
           
 
    1.1.113     “Unique Visitor” means one individual machine/browser that has
accessed a Site (i.e., a Unique Visitor represents a single machine with a
single cookie accessing the particular Site, not the number of different persons
accessing the Site). A Unique Visitor does not include internal staff at the
Vendor and does not include spiders, crawlers, search engine robots or other
automated/machine programs viewing pages on the Sites and does not include
visitors associated with page views acquired by the payment of any fee.
 
           
 
    1.1.114     “Vendor” has the meaning set forth in the appearance hereto.
 
           
 
    1.1.115     “Vendor Benefit Plans” has the meaning set forth in
Section 3.11.1.
 
           
 
    1.1.116     “Vendor Intellectual Property” has the meaning set forth in
Section 3.19.3.
 
           
 
    1.1.117     “Vendor Threshold Amount” has the meaning set forth in
Section 11.2.3.
 
           
 
    1.1.118     “Voting Agreements” has the meaning set forth in the Recitals to
this Agreement.
 
            1.2   Interpretation.
 
           
 
    1.2.1     Currency. Unless otherwise expressly provided herein, all dollar
amounts and amounts referred to with “$” in this Agreement and the other
Transaction Documents are in United States funds; dollar amounts referred to
with “C$” are in Canadian Funds.
 
           
 
    1.2.2     Construction. All words used in this Agreement shall be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms and means “including without limitation”.
 
           
 
    1.2.3     Section Headings. The headings of Sections in this Agreement are
provided for convenience only and shall not affect its construction or
interpretation. Unless otherwise expressly provided, all references to
“Article,” “Section” or “Sections” refer to the corresponding Article, Section
or Sections of this Agreement.
 
           
 
    1.2.4     Exhibits and Schedules. All Exhibits and Schedules referred to
herein and annexed hereto are hereby incorporated herein and made a part hereof
as if fully set forth herein.
 
           
 
    1.2.5     Ambiguity. It is expressly acknowledged that the Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

ARTICLE 2
Purchase and Sale; Closing

                            2.1   Purchase and Sale.
 
                On and subject to the terms and conditions of this Agreement,
the Vendor agrees to sell, transfer, assign, convey and deliver to Purchaser,
and the Purchaser agrees to purchase, acquire and accept from the Vendor, at the
Closing, all right, title and interest in and to the Assets. Notwithstanding the
foregoing, the transfer of the Data (as defined in the Data Transfer Protocol
attached as Exhibit 2.1 hereto) shall be transferred in the manner set forth in
said Data Transfer Protocol.

-9-



--------------------------------------------------------------------------------



 



                      2.2   Assets.
 
                        The term “Assets” shall include all of the property,
rights, and assets, immovable (real), movable (personal) or mixed, tangible and
intangible (including goodwill), of every kind and description, wherever
located, whether accrued, contingent or otherwise, belonging to the Vendor at
the Closing Date (other than the Excluded Assets), and including all of the
following property and assets of the Vendor:
 
                          2.2.1     all Accounts Receivable;
 
                          2.2.2     all fixed assets;
 
                          2.2.3     all Personal Property;
 
                          2.2.4     all Contracts related to the Business;
 
                          2.2.5     all Vendor Intellectual Property;
 
                          2.2.6     all Leases;
 
                          2.2.7     all Equity Interests in the Subsidiary;
 
                          2.2.8     all Documents;
 
                          2.2.9     all Vendor Benefit Plans; and
 
                          2.2.10     cash equal to the amount by which the Net
Working Capital of the Vendor is less than $450,000. For purposes hereof, “Net
Working Capital” means the current assets that are included in the Assets less
the current liabilities that are included in the Assumed Liabilities (all as
calculated in accordance with GAAP as if the Closing occurred on October 31,
2005).
 
                          The term “Assets” shall not include any of the
following (collectively, the “Excluded Assets”):
 
                          2.2.11     the Purchase Price delivered to the Vendor
pursuant to this Agreement and the Vendor’s rights under this Agreement and the
other Transaction Documents;
 
                          2.2.12     cash and cash equivalents of the Vendor on
the Closing Date (other than as required to achieve the Net Working Capital);
 
                          2.2.13     all insurance policies of Vendor except the
insurance policies relating to the Vendor Benefit Plans;
 
                          2.2.14     prepaid Income Tax of the Vendor, the right
of the Vendor to receive Tax refunds and Tax credits receivable by Vendor;
 
                          2.2.15     any Equity Interests not in the Subsidiary;
and
 
                          2.2.16     the assets listed at Section 2.2.16 of the
Disclosure Schedule.
 
                    2.3   Cash Purchase Price.
 
                        For, and in consideration of, the sale by the Vendor to
the Purchaser of the Assets, the Purchaser agrees to pay to the Vendor an
aggregate purchase price (the “Cash Purchase Price”) in the amount of nineteen
million dollars ($19,000,000). The Cash Purchase Price, less the Escrow Amount,
shall be paid by the Purchaser to the Vendor at Closing, by certified check or
wire-transfer.

-10-



--------------------------------------------------------------------------------



 



                      2.4   Escrow.
 
                        The Vendor agrees that at the Closing, an amount equal
to 10% of the Cash Purchase Price payable by the Purchaser to the Vendor at
Closing shall be delivered by the Purchaser, on behalf of the Vendor, to the
Escrow Agent for the purpose of securing the indemnification obligations of the
Vendor set forth in this Agreement (the “Escrow Amount”). The Escrow Fund shall
be held by the Escrow Agent under the Escrow Agreement pursuant to the terms
thereof. The Escrow Fund shall be held as a bare trust and shall not be subject
to any lien, attachment or any other judicial process of any creditor of any
party, and shall be held and disbursed solely for the purposes and in accordance
with the terms of the Escrow Agreement.
 
                    2.5   Assumption of Liabilities.
 
                          2.5.1     Subject to the terms and conditions of this
Agreement, and as additional consideration for the sale of the Assets by the
Vendor to the Purchaser, the Purchaser agrees to assume and perform, pay or
discharge, when due, to the extent not theretofore finally performed, paid or
discharged the following Liabilities of the Vendor and the Subsidiary (without
duplication) existing as of the Closing Date (collectively, the “Assumed
Liabilities”):
 
                   
 
            2.5.1.1     Liabilities shown or reserved for in the Most Recent
Balance Sheet;
 
                   
 
            2.5.1.2     Liabilities incurred since the Most Recent Balance Sheet
Date and incurred in the Ordinary Course of Business (other than Liabilities
resulting from a breach of contract, breach of warranty, tort, infringement or
violation of law prior to the Closing or which arose out of any charge,
complaint, action, suit, proceeding, hearing, investigation claim or demand made
prior to the Closing);
 
                   
 
            2.5.1.3     Liabilities arising after the Closing incurred in
connection with or that relate to any of the Assets (other than Liabilities
resulting from a breach of contract, breach of warranty, tort, infringement or
violation of law prior to the Closing or which arose out of any charge,
complaint, action, suit, proceeding, hearing, investigation claim or demand made
prior to the Closing); and
 
                   
 
            2.5.1.4     to the extent not otherwise covered by the foregoing,
Liabilities set forth in Section 2.5.1.4 of the Disclosure Schedule.
 
                                It is not the intention of either the Purchaser
or the Vendor that the assumption by Purchaser of the Assumed Liabilities shall
in any way enlarge the rights of any third parties relating thereto.
 
                          2.5.2     Notwithstanding anything to the contrary in
this Agreement, the Purchaser shall not assume or have any liability or
responsibility for any Liabilities which are not Assumed Liabilities, including
any Liabilities arising out of or relating to any of the following matters,
whether arising before or after the Closing (collectively, the “Excluded
Liabilities”):
 
                   
 
            2.5.2.1     any Liabilities in connection with or arising from or
related to any Excluded Asset or the possession, use or disposition of any
Excluded Asset;
 
                   
 
            2.5.2.2     any Liabilities of the Vendor for indemnification of, or
advancement of expenses or payment of insurance proceeds to, any present or
former director or officer of (or other person serving in a fiduciary capacity
at the request of) the Vendor based upon an actual or alleged breach of
fiduciary duty of such person;
 
                   
 
            2.5.2.3     any Liabilities of the Vendor under or arising out of
this Agreement;

-11-



--------------------------------------------------------------------------------



 



                     
 
            2.5.2.4     any Liabilities of the Vendor to its shareholders or
optionholders and any Liabilities of the Vendor under its stock option plans;
 
                   
 
            2.5.2.5     any Liabilities of the Vendor arising out of any matters
occurring, or obligations incurred, after the Closing;
 
                   
 
            2.5.2.6     any Liabilities of the Vendor with respect to Related
Party Debt;
 
                   
 
            2.5.2.7     any Liabilities of the Subsidiary which, if they were
Liabilities of the Vendor, would not have constituted Assumed Liabilities;
 
                   
 
            2.5.2.8     except as expressly set forth in Section 9.4.1 below,
any Liabilities of the Vendor or the Subsidiary for Taxes arising in connection
with the consummation of the transactions contemplated by this Agreement
(including any income Taxes arising as a result of the transfer by the Vendor to
the Purchaser of the Assets);
 
                   
 
            2.5.2.9     except as expressly set forth in Section 9.4.1 below,
any Liabilities of the Vendor for any Taxes (including deferred taxes or taxes
measured by income of the Vendor, withholding taxes, payroll taxes, sales, use
or excise Taxes, and customs or duties);
 
                   
 
            2.5.2.10     any Liabilities of the Subsidiary for any Taxes
relating to a Pre-Closing Tax Period, as determined under Section 2.5.3;
 
                   
 
            2.5.2.11     any Liabilities for any Taxes of the Vendor (or of the
Purchaser or its Affiliates with respect thereto under successor or transferee
liability) required to be paid due to a failure by the Vendor or Subsidiary to
comply with, and obtain for the Purchaser, the Vendor or the Subsidiary, the
benefits afforded by compliance with any state, provincial or local Tax laws
relating to asset transfers that would, absent compliance therewith, subject the
Purchaser to liability for any Tax of the Vendor (or any Tax of the Subsidiary
that relates to a Pre-closing Tax Period) and/or impose liens on the Assets or
on the Subsidiary’s assets; and
 
                   
 
            2.5.2.12     any Liabilities of the Vendor relating to any Eligible
Employee of the Vendor or the Subsidiary who declines an offer of employment by
the Purchaser (provided that the Purchaser has complied with the provisions of
Section 9.5).
 
                                The Vendor shall remain liable for, and agrees
to pay and satisfy the Excluded Liabilities in accordance with their terms.
 
                          2.5.3     In the case of any Tax of the Subsidiary
that is payable for a taxable period that begins before and ends after the
Closing Date, the portion of the Tax which relates to the period in the taxation
year ending on the Closing Date (the “Pre-Closing Tax Period” ) shall:
 
                   
 
            2.5.3.1     in the case of any real property, personal property or
other ad valorem Taxes be deemed to be the amount of such Tax for the entire
taxation year multiplied by a fraction the numerator of which is the number of
days in the Pre-Closing Tax Period and the denominator of which is the number of
days in the entire taxation year; and
 
                   
 
            2.5.3.2     in the case of any other Tax applicable for a taxation
year that includes but does not end on the Closing Date, be deemed to be the
amount which would be payable if the relevant taxation year ended on the Closing
Date based on a closing of the books as of the close of business on the Closing
Date.
 
                    2.6   The Closing.

-12-



--------------------------------------------------------------------------------



 



                            2.6.1     The consummation of the transactions
herein contemplated (the “Closing”) shall take place at the offices of Davies
Ward Phillips & Vineberg LLP, 1501 McGill College Avenue, 26th Floor, Montreal,
Canada H3A 3N9 at 10:00 a.m., Montreal time, on the date that is five
(5) Business Days following the date all conditions to Closing which must be
satisfied prior to Closing have been met, or at such other time and place as to
which the Parties may agree, effective at 12:01 a.m. (Montreal Time) on such
date (the applicable time and date on which the Closing shall occur is referred
to herein as, the “Closing Date”).
 
                          2.6.2     At the Closing:
 
                   
 
            2.6.2.1     the Vendor shall deliver to the Purchaser the various
certificates, instruments and documents referred to in Article 7;
 
                   
 
            2.6.2.2     the Purchaser shall deliver to the Vendor the various
certificates, instruments and documents referred to in Article 8;
 
                   
 
            2.6.2.3     the Vendor shall execute and deliver to the Purchaser a
bill of sale in substantially the form attached hereto as Exhibit 2.6.2.3(i), a
stock transfer power in the form attached hereto as Exhibit 2.6.2.3(ii) and such
other instruments of conveyance (such as trademark assignments, assigned
certificates or documents of title, and assigned negotiable instruments) as the
Purchaser may reasonably require in order to effect the sale, transfer,
conveyance and assignment to the Purchaser of valid ownership of the Assets;
 
                   
 
            2.6.2.4     the Purchaser shall execute and deliver to the Vendor an
instrument of assumption in substantially the form attached hereto as
Exhibit 2.6.2.4 and such other instruments as the Vendor may reasonably require
in order to effect the assumption by the Purchaser of the Assumed Liabilities;
 
                   
 
            2.6.2.5     the Purchaser shall pay to the Vendor the Cash Purchase
Price as set forth in Section 2.3, less the Escrow Amount;
 
                   
 
            2.6.2.6     the Purchaser, the Vendor and the Escrow Agent shall
execute and deliver the Escrow Agreement and the Purchaser shall deposit the
Escrow Amount with the Escrow Agent in accordance with Section 2.4;
 
                   
 
            2.6.2.7     the Vendor shall deliver to the Purchaser, or otherwise
put the Purchaser in possession and control of, all of the Assets of a tangible
nature;
 
                   
 
            2.6.2.8     the Vendor shall deliver to the Purchaser an employee
list as of the Closing Date in accordance with Section 3.18;
 
                   
 
            2.6.2.9     the Vendor shall deliver to the Purchaser all estoppel
certifications or subordinations, non-disturbance and adornment agreements
related to all Leases to which the Vendor is a party, as may reasonably be
requested by the Purchaser; and
 
                   
 
            2.6.2.10     the Purchaser and the Vendor shall execute and deliver
to each other a cross-receipt evidencing the transactions referred to above.
 
                    2.7   Allocation of Purchase Price among the Assets.
 
                        The Purchase Price and all other capitalizable costs
shall be allocated among the Assets and the non-solicitation and non-competition
covenants set forth in Section 9.7 and 9.8.1 in the manner set forth in
Schedule 2.7 (the “Allocation”), which allocation shall comply with the
requirements of Section 1060 of the Code. The Allocation shall be final and
binding upon the Parties for all purposes, including the filing of all Tax or
other returns and the preparation of all financial statements and other
documents and records.

-13-



--------------------------------------------------------------------------------



 



ARTICLE 3
Representations and Warranties of The Vendor
The Vendor represents and warrants to the Purchaser that, except as set forth in
the Disclosure Schedule, the statements contained in this Article 3 are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing as though made as of the Closing, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date). The Disclosure Schedule shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Article 3.

          3.1   Organization and Good Standing.
 
            The Vendor is a corporation organized, validly existing and in good
standing under the laws of Canada. The Subsidiary is a corporation organized,
validly existing and in good standing under the laws of Delaware. Each of the
Vendor and the Subsidiary has the full corporate power and authority to own,
lease and operate its respective property and to carry on the Business in the
places and in the manner as now conducted and presently planned to be conducted.
Each of the Vendor and the Subsidiary is duly qualified or licensed to do
business and is in good standing, respectively, in each jurisdiction where the
character of its business or the nature of its properties makes such
qualification or licensing necessary, except where the failure to so qualify or
be licensed would not have a Material Adverse Effect, all of which jurisdictions
are set forth in Section 3.1 of the Disclosure Schedule.
 
        3.2   Authority; Validity; Consents
 
            The Vendor has the requisite corporate power and authority necessary
to enter into, and to perform its obligations under, this Agreement and the
other Transaction Documents and to consummate the transactions contemplated
hereby and thereby. The execution, delivery of and performance with, this
Agreement and the other Transaction Documents by the Vendor and the consummation
of the transactions contemplated herein and therein have been duly and validly
authorized by the board of directors of the Vendor, and will, subject to, and
upon receipt of, the Requisite Shareholder Approval, have been duly and validly
approved by the shareholders of the Vendor. This Agreement and the other
Transaction Documents constitute the legal, valid and binding obligations of the
Vendor enforceable against it in accordance with their respective terms, except
as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity. Except as set forth in
Section 3.2 of the Disclosure Schedule, neither the Vendor nor the Subsidiary is
required to give any notice to or obtain any consent from any Person (including
any Governmental Authority) in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation or
performance of any of the transactions contemplated hereby and thereby, except
for notices or consents which if not given or obtained would not result in a
Material Adverse Effect.
 
        3.3   No Conflict.
 
            After all consents set forth in Section 3.2 of the Disclosure
Schedule have been obtained and taken, the execution and delivery of this
Agreement and the other Transaction Documents by the Vendor and the consummation
by the Vendor of the transactions provided for herein and therein will not, with
or without notice or the lapse of time or both, (1) result in the breach of any
of the terms and provisions of, or conflict with, or constitute a default under,
or result in a termination of, or give any Person a valid right of termination,
cancellation, acceleration, suspension or revocation under, or infringe, or
cause any acceleration of any obligation of the Vendor or the Subsidiary under
(a) any Material Contract or Commitment, (b) the Organizational Documents of the
Vendor or the Subsidiary, as amended to the Effective Date, (c) any Order naming
the Vendor, (d) any Legal Requirement applicable to the Vendor or the
Subsidiary, or (e) any Intellectual Property Rights of any third party, or
(2) result in the creation or imposition of any Encumbrance on the Business or
any Asset, or (3) except as set forth in Section 3.3 of the Disclosure Schedule,
result in a breach or violation of, default under, or the triggering of any
payment or other obligations pursuant to, any Vendor Benefit Plan, or any grant
or award under any of the same.

-14-



--------------------------------------------------------------------------------



 



              3.4   Subsidiary.
 
           
 
    3.4.1     The authorized capital stock of the Subsidiary and the number of
shares of capital stock of the Subsidiary outstanding (the “Subsidiary Equity
Securities”) are as set forth on Schedule 3.4.1. All of the Subsidiary Equity
Securities are validly issued, fully paid and nonassessable and are owned
beneficially and of record by Vendor free and clear of any Encumbrances (other
than Permitted Encumbrances), and there are no proxies outstanding or
restrictions on voting with respect to any such shares. There are no contracts,
agreements, commitments or arrangements of Vendor or the Subsidiary obligating
Vendor or the Subsidiary to sell or issue or to offer to sell or issue any
Subsidiary Equity Securities or to redeem, purchase or otherwise acquire, or
create or impose any Encumbrance on, any Subsidiary Equity Securities.
 
           
 
    3.4.2     Except for the Subsidiary, the Vendor does not, directly or
indirectly, hold any Equity Interest in any other Person.
 
            3.5   Financial Statements.
 
                Attached as Exhibit 3.5 are (i) the consolidated audited balance
sheet of the Vendor as of December 31, 2004 and the related statements of
income, equity and cash flows for the year then ended (collectively, the
“Audited Financial Statements”), and (ii) the consolidated unaudited balance
sheets of the Vendor as of September 30, 2005 (such date, the “Most Recent
Balance Sheet Date” and such balance sheet, the “Most Recent Balance Sheet”) and
the related statements of income, equity and cash flows for the ten-month period
then ended (collectively, the “Unaudited Financial Statements”). The Audited
Financial Statements and the Unaudited Financial Statements are sometimes herein
collectively referred to as the “Financial Statements.” The Financial Statements
were prepared in accordance with GAAP (with only such deviations from GAAP as
are referred to in the notes thereto or on Section 3.5 of the Disclosure
Schedule or, in the case of the Unaudited Financial Statements, subject to
normal year-end adjustments which will not be material and except for the
omission of certain footnotes and other presentation items required by GAAP with
respect to audited financial statements), and fairly present in all material
respects the consolidated financial position, results of operations and cash
flows of the Vendor as of the date thereof and for the periods covered thereby.
The Net Working Capital is equal to or greater than $450,000. The Subsidiary has
no Liabilities which are not set forth at Section 3.5 of the Disclosure
Schedule.
 
            3.6   Immoveable (Real) Property.
 
                The Vendor and its Subsidiary are not the owners of any Real
Property. Section 3.6 of the Disclosure Schedule sets forth a list of all Real
Property that is subject to a Lease or otherwise occupied by the Vendor or the
Subsidiary (the “Leased Real Property”). The Vendor has delivered to the
Purchaser complete and accurate copies of the Leases. Except as set forth in
Section 3.6 of the Disclosure Schedule, with respect to the Leased Real
Property:
 
           
 
    3.6.1     there are no leases, subleases, licenses or other agreements
granting to any Person other than the Vendor or the Subsidiary any rights to the
possession, use, occupancy or enjoyment of the Leased Real Property or any
portion thereof;
 
           
 
    3.6.2     each Lease is legal, valid, binding, enforceable and in full force
and effect against the Vendor or the Subsidiary, as the case may be;
 
           
 
    3.6.3     each Lease is assignable by the Vendor or the Subsidiary to the
Purchaser without the consent or approval of any party (except as set forth in
Section 3.6 of the Disclosure Schedule) and such Lease will continue to be
legal, valid, binding, enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing;

-15-



--------------------------------------------------------------------------------



 



             
 
    3.6.4     to the Vendor’s Knowledge all Leased Real Property is in a
condition suitable for return to the lessor under the terms of such Lease
without payment of any penalty, restoration costs, or forfeiture of a security
deposit or any portion thereof; and
 
           
 
    3.6.5     all rent and other sums and charges payable by the Vendor and the
Subsidiary, as the case may be, as tenant under each Lease are current, no
notice of default or termination under any such Lease is outstanding, no
termination event or condition or uncured default on the part of the Vendor or
the Subsidiary, or to the Vendor’s Knowledge, the landlord, exists under any
Lease, and no event has occurred and no condition exists, or to the Vendor’s
knowledge is threatened, which, with the giving of notice or the lapse of time
or both, would constitute such a default or termination event or condition, in
each case except as would not have a Material Adverse Effect.
 
            3.7   Sufficiency of Assets.
 
                The Assets constitute all of the assets used by the Vendor and
the Subsidiary in the operation of the Business and are sufficient to permit
Purchaser to operate the Business from and after the Closing Date in
substantially the same manner and to the extent as the Business is currently
conducted by the Vendor and the Subsidiary, except to the extent that any such
Asset is not material to the operation of the Business.
 
            3.8   Moveable (Personal) Property.
 
           
 
    3.8.1     Each of the Vendor and/or the Subsidiary, as the case may be, has
good and marketable title to, or a valid leasehold interest in, all leasehold
improvements, furniture, fixtures, equipment, computers, vehicles and other
tangible moveable (personal) property used or held for use by the Vendor and the
Subsidiary, as the case may be, in and material to the operation of the Business
(the “Personal Property”), free and clear of all Encumbrances, except for
Permitted Encumbrances. Except as set forth in Section 3.8 of the Disclosure
Schedule, all Personal Property is free from material defects, has been
maintained in accordance with normal industry practice, and is in good operating
condition and repair, subject to normal wear and tear.
 
           
 
    3.8.2     Vendor has good and marketable title to the Subsidiary Equity
Securities free and clear of any Encumbrances (other than Permitted
Encumbrances). Upon consummation of the transactions contemplated hereby,
Purchaser will acquire good and marketable title to the Subsidiary Equity
Securities, free and clear of any Encumbrances.
 
            3.9   Brokers or Finders.
 
                Except as set forth in Section 3.9 of the Disclosure Schedule,
neither the Vendor, the Subsidiary nor any of their respective officers and
agents has incurred any Liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby.
 
            3.10   Environmental and Health and Safety Matters.
 
                Except as set forth on Section 3.10 of the Disclosure Schedule
or as would not have a Material Adverse Effect, neither Vendor nor the
Subsidiary has received any written notice regarding, and has no Knowledge of,
(i) any actual or alleged material violation of applicable Legal Requirements
relating to environmental, or health and safety matters (“Environmental and
Health and Safety Laws”), or (ii) any material liabilities or potential material
liabilities arising under Environmental and Health and Safety Laws or their
respective Environmental and Health and Safety Permits, in each case which has
not been addressed to the satisfaction of the applicable Governmental
Authorities. The Vendor and the Subsidiary have not, and to the Vendor’s
Knowledge, the landlord of any Leased Real Property has not, used the Leased
Real Property, except in compliance in all material respects with all
Environmental and Health and Safety Laws, to treat, store, dispose of, generate,
manufacture, process or handle any Hazardous Substance.

-16-



--------------------------------------------------------------------------------



 



              3.11   Employee Benefit Plans.
 
                Except as disclosed in Section 3.11 of the Disclosure Schedule:
 
           
 
    3.11.1     the Vendor and the Subsidiary do not maintain, contribute to, or
have any obligation to maintain or contribute to, or have any Liability with
respect to, any plan, program, arrangement or agreement that is a pension,
profit-sharing, savings, retirement, employment, consulting, severance pay,
termination, executive compensation, incentive compensation, deferred
compensation, bonus, stock purchase, stock option, phantom stock or other
equity-based compensation, change-in-control or ownership, retention, salary
continuation, vacation, sick leave, disability, salary continuation, death
benefit, group insurance, hospitalization, medical, dental, life or fringe
benefit plan, whether written or oral, under which any employee or former
employee, director or former director, agent or independent contractor of the
Vendor or the Subsidiary has any present or future right to benefits
(collectively, “Vendor Benefit Plans”);
 
           
 
    3.11.2     each Vendor Benefit Plan has been maintained in material
compliance with its terms and Legal Requirements;
 
           
 
    3.11.3     as of the Most Recent Balance Sheet Date, all contributions
(including all employer contributions and employee salary reduction
contributions) or premium payments required to have been made under the terms of
any Vendor Benefit Plan, or in accordance with applicable Legal Requirements,
have been timely made or reflected on the Financial Statements and all
contributions or premium payments for any period ending on or prior to the
Closing which are not yet due will, on or prior to the Closing, have been paid
or accrued as a current liability as of October 31, 2005 in accordance with
GAAP;
 
           
 
    3.11.4     neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will entitle any employee
to any job security or similar benefit or to any enhanced employment benefits;
 
           
 
    3.11.5     the Vendor has made available to Purchaser with respect to each
Vendor Benefit Plan, a copy (or, to the extent no such copy exists, a written
description) thereof and, to the extent applicable: (i) the most recent
documents constituting the Vendor Benefit Plan and all amendments thereto,
(ii) any related trust agreement or other funding instrument; (iii) the most
recent summary plan description, summary of material modifications and any other
written communication by the Vendor and/or the Subsidiary to their employees
concerning the extent of the benefits provided under a Vendor Benefit Plan; and
(iv) the most recent annual report filed on Form 5500 with respect to each
Vendor Benefit Plan;
 
           
 
    3.11.6     there is no pending, or to the Vendor’s Knowledge, threatened,
Proceeding, other than routine claims for benefits, concerning any Vendor
Benefit Plan;
 
           
 
    3.11.7     neither the Vendor nor any ERISA Affiliate has maintained a
Vendor Employee Benefit Plan subject to Section 412 of the Code or Title IV of
ERISA at any time during the six (6) years prior to the date hereof;
 
           
 
    3.11.8     neither the Vendor nor any ERISA Affiliate has been obligated to
contribute to any “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA) at any time during the six (6) years prior to the date hereof;
 
           
 
    3.11.9     the consummation of the transactions contemplated by this
Agreement will not materially increase any benefits or result in the
acceleration or creation of any rights of any Person to benefits under any
Vendor Benefit Plan. No payment or benefit to be provided to any employee of the
Vendor or the Subsidiary in connection with the transaction contemplated by the
Agreement is reasonably expected to constitute an “excess parachute payment”
within the meaning of Section 280G of the Code;

-17-



--------------------------------------------------------------------------------



 



             
 
    3.11.10     no Vendor Benefit Plan contains any provision that (A) requires
severance or termination payments; or (B) triggers any obligation to provide a
tax gross-up. No stockholder, employee, officer, or director of the Vendor or
any Subsidiary has been promised or paid any bonus or incentive compensation
related to the transactions contemplated pursuant to this Agreement. No current
or former employee or director (or beneficiary of any of the foregoing) of the
Vendor or Subsidiary is now, or after completing additional service or applying
at a future date will be, entitled to, receive any post-employment benefits from
the Vendor or Subsidiary, including death or medical benefits (whether or not
insured) beyond retirement or other termination of employment, other than as
applicable Legal Requirements require, and there have been no written or oral
commitments inconsistent with the foregoing;
 
           
 
    3.11.11     all group health plans of the Vendor and Subsidiary and their
ERISA Affiliates materially comply with the requirements of Part 6 of Title I of
ERISA (“COBRA”), Code Section 5000, the Health Insurance Portability and
Accountability Act, and any other comparable domestic or foreign Legal
Requirements; neither Vendor nor its Subsidiary has any Liability under or with
respect to COBRA for its own actions or omissions or those of any predecessor or
ERISA Affiliate; and
 
           
 
    3.11.12     no Vendor Benefit Plan is a pension plan or a registered pension
plan subject to Canadian pension legislation or the ITA.
 
            3.12   Compliance with Legal Requirements; Permits.
 
                Except as set forth in Section 3.12 of the Disclosure Schedule,
since inception neither the Vendor nor the Subsidiary has been in violation of
any Legal Requirement applicable to the operation of the Business, except for
violations that would not have a Material Adverse Effect. Neither the Vendor nor
the Subsidiary has received any written notification from any Governmental
Authority asserting that it is not in compliance with any Legal Requirement.
Except as set forth in Section 3.12 or Section 3.13 of the Disclosure Schedule,
(a) the Vendor and the Subsidiary hold all permits, licenses, certificates,
accreditation and other authorizations of all Government Authorities required
for the operation of the Business as presently operated, except where the
failure to hold such permits would not have a Material Adverse Effect;
(b) neither the Vendor nor the Subsidiary has received any notices alleging the
failure to hold any permit, license, certificate, accreditation or other
authorization of any Government Authority; and (c) each of the Vendor and the
Subsidiary is in compliance with all material terms and conditions of all
permits, licenses, accreditations and authorizations which it holds.
 
            3.13   Legal Proceedings.
 
                Section 3.13 of the Disclosure Schedule lists all Proceedings to
which any of the Vendor or the Subsidiary is a party and all Proceedings which,
to the Vendor’s Knowledge, have been threatened against the Vendor or the
Subsidiary. To the Vendor’s Knowledge, there is no outstanding Order of any
Governmental Authority affecting the Assets or the Business. There is no pending
Proceeding that has been commenced or that, to the Vendor’s Knowledge, has been
threatened, against or otherwise naming or involving the Vendor, the Subsidiary
or any of the Assets, at law or in equity, that challenges, or may have the
effect of preventing, delaying, or making illegal any of the transactions
contemplated hereby.
 
            3.14   Insurance.
 
                Section 3.14 of the Disclosure Schedule sets forth a list, as of
the Effective Date, of all insurance policies with respect to which the Vendor
and/or the Subsidiary is a named insured and, except as otherwise specified
therein, all such coverage is in full force and effect on the date hereof, shall
be maintained in full force and effect through the Closing and all premiums due
have been paid. Except as set forth in Section 3.14 of the Disclosure Schedule,
there are no pending claims in excess of $25,000 against such insurance policies
as to which insurers have denied liability and there exist no claims in excess
of $25,000 that have not been timely submitted by the Vendor to the related
insurers.

-18-



--------------------------------------------------------------------------------



 



              3.15   Absence of Certain Changes and Events.
 
                Except as disclosed in the Most Recent Balance Sheet or in
Section 3.15 of the Disclosure Schedule, since December 31, 2004 each of the
Vendor and the Subsidiary has conducted the Business in all material respects in
the Ordinary Course of Business. Without limiting the foregoing, except as
disclosed in Section 3.15 of the Disclosure Schedule, since December 31, 2004:
 
           
 
    3.15.1     neither the Vendor nor the Subsidiary has made any acquisition
(by merger, consolidation, or acquisition of stock or assets) of any
corporation, partnership or other business organization or division thereof;
 
           
 
    3.15.2     neither the Vendor nor the Subsidiary has sold, assigned,
transferred, licensed or sublicensed any of its assets except in the Ordinary
Course of Business and except for any such assets having an aggregate value of
less than $25,000;
 
           
 
    3.15.3     neither the Vendor nor the Subsidiary has made any material
change in any method of accounting, other than any such changes required by
GAAP, or made or changed any material elections with respect to Taxes;
 
           
 
    3.15.4     neither the Vendor nor the Subsidiary has canceled or compromised
any material Indebtedness or claim, or waived or released any material right of
value or collected or compromised any Accounts Receivable other than in the
Ordinary Course of Business;
 
           
 
    3.15.5     there has been (i) no damage, destruction or loss to any of the
Assets that by itself or together with other damages, destructions or losses to
any Assets, and (ii) no change, occurrence or omission to any assets that by
itself or together with other changes, occurrences and omissions, has had or is
reasonably likely to have a Material Adverse Effect;
 
           
 
    3.15.6     neither the Vendor nor the Subsidiary purchased or acquired, or
entered into any Contract to purchase or acquire, any properties, rights or
assets with an aggregate fair market value in excess of $25,000, in each case
outside the Ordinary Course of Business;
 
           
 
    3.15.7     there has been no material breach, and except in the Ordinary
Course of Business no amendment or termination, of any Contract (other than
termination of any such Contract upon expiration of its stated term), or other
right to which the Vendor or the Subsidiary is a party;
 
           
 
    3.15.8     there has been no commencement or notice of, or threat of
commencement of, any lawsuit or proceeding against, or investigation of, the
Vendor or the Subsidiary;
 
           
 
    3.15.9     except in the Ordinary Course of Business, as required by law or
according to the existing terms of an employment agreement and/or a Vendor
Benefit Plan, neither the Vendor nor the Subsidiary has made any change or
changes with respect to a Vendor Benefit Plan or in the rate of compensation,
commission, bonus or other direct or indirect remuneration payable, whether as
bonus, extra compensation, pension or severance or vacation pay or otherwise, to
any director, officer, employee, salesman, distributor or agent; and
 
           
 
    3.15.10     neither the Vendor nor the Subsidiary has entered into any
agreement or made any commitment to take any of the types of actions described
in any of Subsections 3.15.1 through 3.15.9 above.
 
            3.16   Material Contracts.
 
                Section 3.16 of the Disclosure Schedule contains a list of each
of the following written, and a description of

-19-



--------------------------------------------------------------------------------



 



                  each of the following oral, Contracts in effect as of the
Effective Date to which the Vendor and/or the Subsidiary is a party (the
“Material Contracts”):
 
           
 
    3.16.1     all Contracts (other than the Leases) listed on Section 3.16.1 of
the Disclosure Schedule that the Vendor reasonably anticipates will, in
accordance with their terms, involve aggregate payments (a) to the Vendor and/or
the Subsidiary of more than $25,000 during the term of such Contract, or (b) by
the Vendor and/or the Subsidiary of more than $50,000 during the term of such
Contract;
 
           
 
    3.16.2     all Contracts for the lease of movable (personal) property by the
Vendor and/or the Subsidiary, anticipated to involve annual payments in excess
of $15,000 by the Vendor and/or the Subsidiary;
 
           
 
    3.16.3     all employment or consulting agreements for persons and
individuals involved in the Business, and excluding support staff;
 
           
 
    3.16.4     all Contracts that limit or purport to limit the ability of the
Vendor or the Subsidiary to compete in any line of business or with any Person
or in any geographic area or during any period of time, including any Contract
under which the Vendor or the Subsidiary is an exclusive or preferred provider
or the Vendor or the Subsidiary grants exclusivity or preferential rights to a
third party;
 
           
 
    3.16.5     all Licenses-In and Licenses-Out;
 
           
 
    3.16.6     all Contracts under which the Vendor and/or the Subsidiary has
directly or indirectly guaranteed indebtedness, Liabilities or obligations of
any Person;
 
           
 
    3.16.7     all Contracts under which the Vendor and/or the Subsidiary has
directly or indirectly made any advance, loan, extension of credit or capital
contribution to, or other investment in, any Person in excess of $25,000;
 
           
 
    3.16.8     all Contracts relating to the sale or purchase by the Vendor
and/or the Subsidiary of any properties, assets or business operations of any
Person for a price in excess of $25,000, other than the purchase and sale of
inventory in the Ordinary Course of the Business; and
 
           
 
    3.16.9     all Contracts between, on the one hand, the Vendor and/or the
Subsidiary, and, on the other hand, (i) any current officer, director,
shareholder or employee of the Vendor, (ii) to the Vendor’s Knowledge, any
Affiliate of any Person identified in the preceding Subsection 3.16.9(i); and
(iii) any Affiliate of the Vendor;
 
           
 
    3.16.10     all joint ventures, partnerships or similar Contracts to which
the Vendor and/or the Subsidiary is a party or by which any of the Assets are
bound;
 
           
 
    3.16.11     all Contracts not otherwise listed in this Section 3.16, under
which the consequences of a default or termination could have a Material Adverse
Effect.
 
            3.17   Binding Nature of Material Contracts.
 
                Each Material Contract is valid and binding on the Vendor and/or
the Subsidiary (as the case may be) and, to the Vendor’s Knowledge, on the other
parties thereto, and is in full force and effect. Neither the Vendor nor the
Subsidiary is in material breach of, or material default under, any Material
Contract and, to the Vendor’s Knowledge, no other party to any Material Contract
is in material breach thereof or material default thereunder.
 
            3.18   Employees and Labor Relations.
 
           
 
    3.18.1     Schedule 3.18 contains a true, complete and correct list as of
the Effective Date of (i) all

-20-



--------------------------------------------------------------------------------



 



                  employees of the Vendor and/or the Subsidiary identified by
their respective title and date of hire, and (ii) the rate of current base
compensation payable by Vendor and/or the Subsidiary to each such employee and
the potential bonus for 2005 for each such employee. There are no collective
bargaining agreements and there is no pending, or to the Vendor’s Knowledge,
threatened strike, slowdown, picketing, work stoppage, or to the Vendor’s
Knowledge any pending application for certification of a collective bargaining
agent involving the Vendor or the Subsidiary.
 
           
 
    3.18.2     The Vendor and the Subsidiary have complied in all material
respects with all applicable domestic and foreign Legal Requirements respecting
employment and employment practices, terms and conditions of employment and
wages and hours, including any such Legal Requirements respecting employment
discrimination, employee classification, workers’ compensation, family and
medical leave, the Immigration Reform and Control Act, and occupational safety
and health requirements, and have complied in all material respects with all
employment agreements, and no claims, controversies, investigations or suits are
pending or, to the Knowledge of the Vendor, threatened, with respect to such
Legal Requirements or agreements, either by private individuals or by
Governmental Authorities.
 
           
 
    3.18.3     Neither the Vendor nor the Subsidiary is obligated by, or subject
to, any order of the Labor Relations Commission or other labor board or
administration, or any unfair labor practice decision. Neither the Vendor nor
the Subsidiary is a party or subject to any pending or threatened labor or civil
rights dispute, controversy or grievance or any unfair labor practice proceeding
with respect to claims of, or obligations of, any employee or group of
employees. No labor union represents or has ever represented the Vendor or the
Subsidiary.
 
           
 
    3.18.4     Neither the Vendor nor the Subsidiary have been required to make
any compensation adjustments pursuant to the Pay Equity Act (Québec) nor have
they any commitments to make such compensation adjustments with respect to any
of their employees.
 
           
 
    3.18.5     The Vendor and the Subsidiary have fully and accurately reported
the compensation of all Persons who have performed services for the Vendor and
the Subsidiary and have been classified as independent contractors, on all
applicable tax forms when required to do so. Except as set forth on
Schedule 3.18.5, the Vendor and the Subsidiary have classified all individuals
who perform services for them correctly under the Vendor Benefit Plans and all
applicable laws as common law employees and independent contractors or
freelancers.
 
           
 
    3.18.6     There has been no charge of discrimination against or relating to
the Vendor or the Subsidiary filed with the Commission des droits de la personne
et des droits de la jeunesse or similar Governmental Authority during the last
five (5) years and no employee has made or, to the Vendor’s Knowledge, intends
to make allegations of discrimination.
 
           
 
    3.18.7     No Governmental Authorities or present or former employee of the
Vendor or the Subsidiary has any claim against the Vendor or Subsidiary (whether
under applicable law, pursuant to any employment agreement, or otherwise) on
account of, or for: (i) overtime pay, other than for the current payroll period;
(ii) wages or salary (excluding bonuses and amounts accruing under any pension
or profit-sharing plan for a period other than the current payroll period);
(iii) vacation, time off or pay in lieu of vacation or time off, other than
vacation or time off (or pay in lieu thereof) earned in respect of the current
or past fiscal year and accrued on the Most Recent Balance Sheet; (iv) payment
under any applicable workers’ compensation law; (v) termination without a just
cause or serious reason; (vi) payment of a statutory termination pay; or
(vii) pay in lieu of a reasonable notice of termination.
 
            3.19   Intellectual Property.
 
           
 
    3.19.1     Section 3.19.1 of the Disclosure Schedule sets forth a complete
and accurate list of each and all domestic and foreign Trademarks, registered
Copyrights, Patents, Software (other than off-the

-21-



--------------------------------------------------------------------------------



 



                  shelf, shrink wrapped Software except where such Software is
used for the development or operation of Vendor’s or the Subsidiary’s web site),
Domain Names, Internet Sites (other than the Site Content) and Licenses-In
(including: (i) for each Patent, the number, normal expiration date and subject
matter for each country in which such patent has issued, or, if applicable, the
application number, date of filing and subject matter for each country; (ii) for
each registered Trademark, the application serial number or registration number,
the class of goods covered and the expiration date for each country in which a
trademark has been registered; and (iii) for each registered Copyright, the
number and date of filing for each country in which a copyright has been filed)
which are licensed or sublicensed by, created by or for, applied for, used by or
on behalf of, owned by, controlled by, or registered in the name of, the Vendor
and/or the Subsidiary, or in which the Vendor and/or the Subsidiary has any
rights or interests, (excluding software and databases licensed to the Vendor
and/or the Subsidiary under standard, non-exclusive software licenses granted to
end-user customers by third parties in such third parties’ Ordinary Course
Business) and all Licenses-Out pursuant to which third parties have the right to
Vendor Intellectual Property (collectively, the “Listed Intellectual Property”).
 
           
 
    3.19.2     To the Vendor’s Knowledge, each item of Listed Intellectual
Property is valid and subsisting, all necessary registration, maintenance and
renewal fees currently due in connection with such Listed Intellectual Property
(where registered) have been paid and all appropriate applications, documents,
recordations, and certificates in connection with such registered Listed
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in Canada, the United States or foreign
jurisdictions, as the case may be, for the purposes of maintaining or
prosecuting such registered Listed Intellectual Property. To the Vendor’s
Knowledge, none of the (i) registered Listed Intellectual Property has been
canceled, adjudicated invalid, lapsed, or (ii) Listed Intellectual Property is
subject to any outstanding judgment, order, decree, ruling, injunction, writ, or
consent restricting its use or adversely affecting the Vendor’s rights thereto.
To the Vendor’s Knowledge, there are no pending or threatened interferences,
re-examinations, oppositions, cancellation proceedings, or the foreign
equivalent thereof, involving any Patents or Trademarks included in the Listed
Intellectual Property.
 
           
 
    3.19.3     The Vendor and/or the Subsidiary owns and has good, marketable,
and valid title to, or possesses legally enforceable and transferable rights to
use under valid and subsisting written license agreements, free and clear of all
Encumbrances other than Permitted Encumbrances (i) each item of Listed
Intellectual Property, and (ii) all other Intellectual Property Rights currently
owned or used by the Vendor and/or the Subsidiary in connection with the
Business (collectively with the Listed Intellectual Property, the “Vendor
Intellectual Property”). The Vendor Intellectual Property is sufficient to
conduct the Business as currently conducted by the Vendor and the Subsidiary.
With respect to each item of Listed Intellectual Property not owned by the
Vendor and/or the Subsidiary: (i) the license, sublicense or other agreement
covering such item is legal, valid, binding, enforceable, and in full force and
effect with respect to the Vendor and/or the Subsidiary; (ii) neither the Vendor
nor the Subsidiary is in material breach or default thereunder, and, to the
Vendor’s Knowledge, no event has occurred which with notice or lapse of time
would constitute a material breach or default thereunder or permit termination,
modification or acceleration thereunder by any other party thereto; (iii) such
item is not subject to any Encumbrance that materially interferes with the
rights granted to the Vendor with respect to such item; and (iv) there are no
royalty, commission or other executory payment agreements, arrangements or
understanding relating to such item.
 
           
 
    3.19.4     No Listed Intellectual Property or product or service of the
Vendor and/or the Subsidiary is subject to any litigation, proceeding, or order
restricting in any manner the use, transfer, or licensing thereof by the Vendor
and/or the Subsidiary, or which may affect the validity, use, or enforceability
of such Vendor Intellectual Property.
 
           
 
    3.19.5     Neither the Vendor nor the Subsidiary has transferred ownership
of or granted any license, option, or other rights with respect to, any
Intellectual Property Right that is or was Vendor Intellectual

-22-



--------------------------------------------------------------------------------



 



             
 
          Property, to any third party, or knowingly permitted the rights of the
Vendor and/or the Subsidiary in such Intellectual Property Rights to lapse or
enter the public domain. No claim is pending or, to the Vendor’s Knowledge,
threatened, and no notice or invitation to license has been received, which
questions the Vendor’s and/or the Subsidiary’s title to, claims any ownership
of, or any rights to, any Vendor Intellectual Property.
 
           
 
    3.19.6     To the Vendor’s Knowledge, the operations of the Vendor and the
Subsidiary in conducting the Business (including the performance of any Contract
as conducted in the past and as now conducted) have not and do not (i) infringe
on any Intellectual Property Rights of any third party, (ii) constitute a misuse
or misappropriation of any Intellectual Property Rights of any third party,
(iii) entitle any third party to any interest therein, or right to compensation
from the Vendor, the Subsidiary or any of its successors or assigns, by reason
thereof, or (iv) violate any applicable Legal Requirement. Neither the Vendor
nor the Subsidiary has received any written complaint, assertion, threat,
allegation, invitation to license, or, to the Vendor’s Knowledge, otherwise has
received any notice of any claim, litigation, or proceeding that at all
indicates that the present or past operations of the Vendor, the Subsidiary, or
their Business infringe upon or conflict with the rights of any third party
Intellectual Property Rights. To the Vendor’s Knowledge, there are no facts or
circumstances that exist which could reasonably be expected to give rise to any
such claim, litigation, or proceeding. Neither the Vendor nor the Subsidiary
agreed to indemnify any Person for or against any interference, infringement,
misappropriation, or other violation with respect to any Vendor Intellectual
Property.
 
           
 
    3.19.7     To the Vendor’s Knowledge, no third party has infringed or
misappropriated or is infringing or misappropriating any Vendor Intellectual
Property. No claim, litigation, or proceeding brought by the Vendor with respect
to any Vendor Intellectual Property is pending against any third party.
 
           
 
    3.19.8     The Vendor has taken commercially reasonable steps to protect,
maintain, and safeguard the Vendor’s and the Subsidiary’s rights in the Vendor
Intellectual Property, and has executed and required appropriate nondisclosure
agreements. In this regard, except as set forth in Section 3.19.8 of the
Disclosure Schedule, all directors, officers, employees, and consultants having
access to confidential information have executed appropriate nondisclosure
agreements, copies of which have been provided to the Purchaser. To the Vendor’s
Knowledge, there has been no unauthorized disclosure or use of Proprietary
Rights of the Vendor and the Subsidiary. Except as set forth in Section 3.19.8
of the Disclosure Schedule, all employees of, and contractors to, the Vendor and
the Subsidiary who have contributed to any portion of any Vendor Intellectual
Property, were and are under an obligation to assign such contribution or rights
to the Vendor or the Subsidiary, and all such assignments have been properly
made.
 
           
 
    3.19.9     To the Vendor’s Knowledge, no Contract between or among the
Vendor or the Subsidiary and any third party exists which would impede or
prevent the continued use by the Vendor of the entire right, title, and interest
in and to the Vendor Intellectual Property. Neither the Vendor nor the
Subsidiary has any obligation to compensate any third party for any Vendor
Intellectual Property.
 
           
 
    3.19.10     Except as set forth in Section 3.19.10 of the Disclosure
Schedule, neither the Vendor nor the Subsidiary has (i) incorporated Open Source
Materials into, or combined Open Source Materials with, software developed or
distributed by the Vendor; or (ii) distributed Open Source Materials in
conjunction with any other software developed or distributed by the Vendor or
the Subsidiary. None of the licenses under which such Open Source Materials were
received by the Vendor (i) grants or purports to grant, to any third party any
rights to or immunities under any Vendor Intellectual Property or (ii) requires
that any software owned by the Vendor or the Subsidiary be (a) disclosed or
distributed in source code form, (b) licensed for the purpose of making
derivative works, or (c) redistributed at no charge.
 
                For the purposes of this Agreement, “Open Source Materials”
shall mean all software or other material that is distributed as “free software”
or “open source software” pursuant to no license or

-23-



--------------------------------------------------------------------------------



 



                  under a licensing or distribution model, including the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), the Netscape Public License, the Sun Community Source
License (SCSL), and the Sun Industry Standards License (SISL). Open Source
Materials also includes all software or other material that is made generally
available to the public in source code format as “open source software,” which
for purposes of this Agreement means under a license that allows use and
redistribution in source code form but that does not require re-distribution in
source code form, including, but not limited to, the BSD license, the Apache
License, and the Artistic License. However, “Open Source Materials” excludes
software or other materials that are written in non-compiled languages, such as
HTML or PERL.
 
           
 
  3.19.11       Section 3.19.11 of the Disclosure Schedule sets forth a complete
and accurate list of each and all Internet Sites which are registered in the
name of, and, as of the Closing Date, operated by, the Vendor and/or the
Subsidiary (the “Sites”).
 
           
 
  3.19.12       With respect to privacy and security commitments for personally
identifiable information (including terms and conditions and privacy policies
applicable to such personally identifiable information) (the “Commitments”),
(i) the Vendor and the Subsidiary are in material compliance with its
Commitments; (ii) neither the Vendor nor the Subsidiary has received inquiries
from the Federal Trade Commission, the Privacy Commissioner of Canada,
provincial privacy commissions, or any other federal, state or provincial
governmental agencies regarding the Commitments; (iii) neither the Vendor nor
the Subsidiary has received any written (including electronic mail) complaints
from any website user regarding Commitments, or compliance with the Commitments;
and (iv) the Commitments have not been rejected by any applicable certification
organization which has reviewed such Commitment or to which any such Commitment
has been submitted.
 
            3.20   Site Content.
 
           
 
  3.20.1       The Vendor and/or the Subsidiary owns, or possesses legally
enforceable and transferable rights to use under valid and subsisting written
license agreements set forth in Section 3.20.1 of the Disclosure Schedule, free
and clear of all Encumbrances, all of the Site Content. The unsigned freelance
agreements set forth on Section 3.20.1 of the Disclosure Schedule are not
material to the Business.
 
           
 
  3.20.2       To the Vendor’s Knowledge, no author or editor of any of the Site
Content has been paid any amount by any pharmaceutical manufacturer or any other
Person (other than the Vendor and the Subsidiary) in connection with or related
to the subject matter of that portion of the Site Content authored or edited, as
applicable, by such author or editor.
 
           
 
  3.20.3       Neither the Vendor nor the Subsidiary has received any written
(including electronic mail) notice or claim of inaccuracy regarding any of the
Site Content or any notice that it does not possess the right to display the
Site Content.
 
            3.21   Page Views and Unique Visitors
 
           
 
  3.21.1       For each month from January 1, 2005 through September 30, 2005,
Section 3.21.1 of the Disclosure Schedule contains a true, correct and complete
list of the number of
 
           
 
          3.21.1.1   Unique Visitors to each of the Designated Sites;
 
           
 
          3.21.1.2   Page Views of each of the Designated Sites;
 
           
 
          3.21.1.3   Sessions on each of the Designated Sites;

-24-



--------------------------------------------------------------------------------



 



             
 
      3.21.1.4   Unique Visitors who are US physicians, including, for each
Designated Site (i) Page Views, and (ii) sessions, attributable to them; and
 
           
 
      3.21.1.5   CME credit hours granted.
 
           
 
  3.21.2 Section 3.21.2 of the Disclosure Schedule sets forth, as of
September 30, 2005, for each Designated Site, the number of
 
           
 
      3.21.2.1   registrants;
 
           
 
      3.21.2.2   registrants who are US physicians, broken down by their area of
specialty.
 
           
 
  3.21.3   Except as set forth in the footnotes to the Financial Statements
and/or as set forth in Section 3.21.3 of the Disclosure Schedule, neither the
Vendor nor the Subsidiary is paying any Person any amount that represents an
incentive for directing visitors to the Designated Sites or any page thereunder.
The Unique Visitors to the Designated Sites for the nine months from January 1,
2005 through September 30, 2005 were derived from the sources set forth on
Section 3.21.3 of the Disclosure Schedule.
 
            3.22   Databases
 
                The Vendor and the Subsidiary have always kept all personal data
on the registered users of the Sites strictly confidential and have never sold
(other than in connection with the transaction contemplated hereby), rented or
disclosed any such personal data to any Person and have at all times complied
with all applicable Legal Requirements concerning data protection and privacy.
 
            3.23   Significant Customers and Suppliers.
 
           
 
  3.23.1   Section 3.23.1 of the Disclosure Schedule sets forth (i) a true and
correct customer list showing each customer, and the gross revenues associated
therewith, of the Vendor and/or the Subsidiary during the year ended
December 31, 2004 and during 2005 through August 31, 2005 that generated gross
revenues in excess of C$10,000 during either such period, and (ii) a true and
correct supplier list showing each supplier, and the gross sales associated
therewith, to the Vendor and the Subsidiary during the year ended December 31,
2004 and during 2005 through August 31, 2005 that generated gross sales in
excess of C$10,000 during either such period.
 
           
 
  3.23.2   Since August 31, 2005, no material customer or supplier has (whether
as a result of the transactions contemplated hereby or otherwise) (i) stopped
trading with or supplying the Vendor or the Subsidiary, (ii) reduced its trading
with or provision of goods or services to the Vendor or the Subsidiary, or
(iii) changed materially the terms and conditions on which it is to trade with
or supply the Vendor or the Subsidiary. Since August 31, 2005, neither the
Vendor nor the Subsidiary has entered into any Contract with customers or
suppliers, except in the Ordinary Course of Business.
 
            3.24   Related Party Transactions.
 
                Except as set forth on Section 3.24 of the Disclosure Schedule,
no Related Party (i) has borrowed money from or loaned money to the Vendor or
the Subsidiary that is currently outstanding, (ii) has any ownership interest in
any of the Assets, (iii) is a party to any agreement or is engaged in any
ongoing transaction with the Vendor or the Subsidiary, or (iv) owns, directly or
indirectly, any interest in (excepting less than 5% stock holdings for
investment purposes in securities of publicly held and traded company), or is an
officer, director, employee or consultant of, any Person which is, or is engaged
in business as, a competitor, lessor, lessee, supplier, distributor, sales
agent, customer or client of the Business (collectively, “Related Party
Transactions”).

-25-



--------------------------------------------------------------------------------



 



              3.25   Accounts Receivable.
 
                The Accounts Receivable are valid receivables arising from
products sold or services rendered in the Ordinary Course of Business, are not
subject to any setoffs or counterclaims, and are current and collectible (within
90 days after the date on which the it first became due and payable), subject to
any reserves for bad debts or otherwise reflected in the Financial Statements or
in the Vendor’s accounting records.
 
           
3.26
  Taxes.  
 
                Except as set forth in Section 3.26 of the Disclosure Schedule,
the Vendor and the Subsidiary have timely filed or will have timely filed all
Tax Returns for the periods or portions thereof ending on or prior to the
Closing Date that are required to be filed on or prior to the Closing Date with
any Governmental Authority (taking timely requested extensions into account),
and all such Tax Returns are true, accurate and complete in all material
respects. Except as set forth in Section 3.26 of the Disclosure Schedule, the
Vendor and the Subsidiary have timely paid, or made adequate provision for the
payment of, all Taxes shown to be due on such Tax Returns, all Tax assessments
received, and all Taxes which have or may become due under applicable law with
respect to all periods or portions thereof ending on or prior to the Closing
Date, and, with respect to all periods through the Most Recent Balance Sheet
Date, such adequate provision is reflected in the Financial Statements. There
are no liens for Taxes (other than current Taxes not yet due and payable) on any
of the Assets. Except as set forth in Section 3.13 of the Disclosure Schedule,
neither the Vendor nor the Subsidiary has received written notice of any claim
by any Governmental Authority in any jurisdiction where it does not file Tax
Returns or pay Taxes that it is or may be subject to Tax by that jurisdiction.
Except as set in Section 3.26 of the Disclosure Schedule, the Vendor and the
Subsidiary have timely withheld or collected and timely remitted all Taxes which
are required to have been withheld or collected and paid by it in connection
with amounts paid or owing to or received from any employee, independent
contractor, creditor or any other Person. The Vendor and the Subsidiary have
made available to the Purchaser complete and accurate copies of all income Tax
Returns, examination reports and statements of deficiencies assessed against or
agreed to by the Vendor and the Subsidiary. To Vendor’s Knowledge neither it nor
the Subsidiary have been subject to any assessments, reassessments, levies,
penalties or interest with respect to Taxes which will result in any liabilities
on their part in respect of any period ending on or prior to the Closing Date.
Neither the Vendor nor the Subsidiary has expressly waived any statute of
limitations with respect to Taxes or agreed to an extension of time with respect
to a Tax assessment or deficiency which waiver or extension is still in effect.
Neither the Vendor nor the Subsidiary has any actual or, to the Vendor’s
Knowledge, potential liability for any Taxes of any person (other than the
Vendor or the Subsidiary) under U.S. Treasury Regulation Section 1.1502-6 (or
any similar provision of federal, state, local or foreign law), or as a
transferee or successor, by contract or otherwise. None of the Assets is a
“United States real property interest” within the meaning of Section 897 of the
U.S. Internal Revenue Code of 1986, as amended.
 
            3.27   GST and QST Registration.
 
                The Vendor is a Registrant within the meaning of the Excise Tax
Act and the Quebec Sales Tax Act and its registration numbers are as follows:
GST: RT899355747; QST: 1018750852.
 
            3.28   Residence.
 
                The Vendor is not a non-resident of Canada for the purposes of
the ITA.

-26-



--------------------------------------------------------------------------------



 



ARTICLE 4
Representations and Warranties of Purchaser

     
 
  The Purchaser represents and warrants to the Vendor that the statements
contained in this Article 4 are true and correct as of the date of this
Agreement and will be true and correct as of the Closing as though made as of
the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date).
 
   
4.1
  Organization and Good Standing.
 
   
 
  Each of the Purchaser and WebMD is a corporation organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation. The
Purchaser has the full corporate power and authority to own, lease and operate
its property and carry on its business as now being conducted and presently
planned to be conducted. Purchaser is duly qualified or licensed to do business
and is in good standing in each jurisdiction where the character of its business
or the nature of its properties makes such qualification or licensing necessary,
except where the failure to so qualify or be licensed would not have a material
adverse effect, all of which jurisdictions are set forth in Schedule 4.1.
 
   
4.2
  Authority; Validity; Consents.
 
   
 
  Each of the Purchaser and WebMD has the requisite corporate power and
authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which each is a party by the
Purchaser and WebMD and the consummation of the transactions contemplated herein
and therein have been duly and validly authorized by the respective boards of
directors of the Purchaser and WebMD and all other required corporate action of
the Purchaser and WebMD. This Agreement and the other Transaction Documents to
which each is a party constitute the legal, valid and binding obligations of the
Purchaser and WebMD enforceable against them in accordance with their respective
terms, except as such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or general principles of equity. Neither the
Purchaser nor WebMD is required to give any notice to or obtain any consent from
any Person (including any Governmental Authority) in connection with the
execution and delivery of this Agreement and the other Transaction Documents or
the consummation or performance of any of the transactions contemplated hereby
and thereby, except for notices or consents which if not given or obtained would
not result in a material adverse effect.
 
   
4.3
  No Conflict.
 
   
 
  The execution and delivery of this Agreement and the other Transaction
Documents to which it is a party by the Purchaser and WebMD and the consummation
by the Purchaser and WebMD of the transactions provided for herein and therein
will not, with or without notice or the lapse of time or both result in the
breach of any of the terms and provisions of, or conflict with, or constitute a
default under, or result in a termination of, or give any Person a valid right
of termination, cancellation, acceleration, suspension or revocation under, or
infringe, or cause any acceleration of any obligation of the Purchaser or WebMD
under (a) any material agreement, contract, obligation, promise, or undertaking
(whether written or oral) to which the Purchaser or WebMD is bound, (b) the
Organizational Documents of the Purchaser and WebMD, as amended to the Effective
Date, (c) any Order naming the Purchaser, or (d) any Legal Requirement
applicable to the Purchaser or WebMD.
 
   
4.4
  Legal Proceedings.
 
   
 
  There is no pending Proceeding that has been commenced or that, to the
Purchaser’s Knowledge has been threatened, against or otherwise naming to or
involving Purchaser or WebMD or any of their respective assets, at law or in
equity, that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
hereby.

-27-



--------------------------------------------------------------------------------



 



     
4.5
  Brokers or Finders.
 
   
 
  Neither the Purchaser nor WebMD nor any of their respective Affiliates, nor
any of their respective officers and agents, has incurred any Liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby.

ARTICLE 5
Pre-Closing Covenants of the Vendor

              5.1   Operation of the Business.
 
                Except as otherwise expressly authorized by this Agreement or
with the prior consent of Purchaser (such consent not to be unreasonably
withheld or delayed), between the Effective Date and the Closing Date, the
Vendor shall (and shall cause the Subsidiary to) operate the Business in the
Ordinary Course of Business and comply in all material respects with all
material Legal Requirements applicable to the Vendor and Subsidiary. The Vendor
shall have sole responsibility for the Business and its operations (and that of
the Subsidiary), and during the period between the Effective Date and the
Closing Date the Vendor shall:
 
           
 
    5.1.1     use its commercially reasonable efforts to preserve intact the
goodwill and staff of the Vendor and the Subsidiary, and the relationships of
the Vendor and the Subsidiary with advertisers, customers, suppliers, employees,
officers, consultants, freelancers, contracting parties, Governmental
Authorities and others having business relations with the Vendor or the
Subsidiary;
 
           
 
    5.1.2     maintain in full force and effect all material permits which are
presently held and are required for the operation of Business as presently
conducted;
 
           
 
    5.1.3     maintain all of the material Assets in a manner consistent with
past practices, reasonable wear and tear excepted, and maintain the types and
levels of insurance currently in effect in respect of the Assets; and
 
           
 
    5.1.4     manage the working capital of the Vendor and the Subsidiary
consistent with past practices.
 
            5.2   Negative Covenant
 
                Except as provided on Schedule 5.2, between the Effective Date
and the Closing Date, the Vendor shall not (and shall cause the Subsidiary not
to), without the prior consent of Purchaser (which shall not be unreasonably
withheld or delayed):
 
           
 
    5.2.1     declare, set aside or pay any dividend in any property other than
cash in respect of any interest of the Vendor;
 
           
 
    5.2.2     terminate or amend any Contract or cancel, modify or waive any
material Indebtedness or claims held in respect of the Vendor or the Subsidiary
or waive any material rights of value, except in the Ordinary Course of the
Business;
 
           
 
    5.2.3     do any act or fail to do any act which will cause a breach or
default under, or waive any rights under, any of the Material Contracts;
 
           
 
    5.2.4     mortgage, pledge or subject to any Encumbrance (other than a
Permitted Encumbrance) any portion of the Assets, other than pursuant to the
Material Contracts;

-28-



--------------------------------------------------------------------------------



 



             
 
    5.2.5     sell, lease, license, transfer or otherwise dispose of any of the
Assets except in the Ordinary Course of Business;
 
           
 
    5.2.6     adopt or amend any Vendor Benefit Plan (or any plan that would be
a Vendor Benefit Plan if adopted), except for the renewal of Vendor Benefit
Plans in the Ordinary Course of Business, or enter into or adopt any collective
bargaining agreement or other contract with any labor organization, union or
association, except in each case as required by applicable Legal Requirements;
 
           
 
    5.2.7     grant to any executive officer, director, or employee of the
Vendor or the Subsidiary any increase in compensation or benefits, except for
employees (other than officers) in the Ordinary Course of Business or as may be
required under Vendor Benefit Plans;
 
           
 
    5.2.8     create, incur or assume any Indebtedness or guarantee any
Indebtedness, other than pursuant to the Material Contracts, assume, guarantee,
endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person, or make any
loans, advances or capital contributions to, or investments in, any other
Person;
 
           
 
    5.2.9     pay, loan or advance any amount to, or sell, transfer or lease any
of the Assets to, or enter into any agreement or arrangement with any Related
Party;
 
           
 
    5.2.10     make any change in any method of accounting or accounting
practice or policy other than those required by GAAP, or make or change any
material elections with respect to Taxes;
 
           
 
    5.2.11     acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any Person or otherwise acquire any assets that are valued, individually or in
the aggregate, in excess of $25,000;
 
           
 
    5.2.12     make or incur any capital expenditure that, individually or in
the aggregate, is in excess of $25,000, or assume any obligation outside the
Ordinary Course of Business;
 
           
 
    5.2.13     remove any director, officer or auditor of the Vendor or the
Subsidiary from office;
 
           
 
    5.2.14     institute or settle any Proceedings;
 
           
 
    5.2.15     take any action prohibited or fail to take any action required by
this Agreement with the knowledge that such action or failure to take action
would result in (i) any of the representations and warranties of the Vendor set
forth in this Agreement becoming untrue, as of the Closing Date, with respect to
the period from the Effective Date to the Closing Date, or (ii) any of the
conditions to the Closing set forth in Article 7 not being satisfied;
 
           
 
    5.2.16     modify or change its relation with its suppliers and customer, or
change its pricing, credit or payment policies other than in the Ordinary Course
of Business; or
 
           
 
    5.2.17     issue or sell any Equity Interest of the Vendor or the Subsidiary
(except pursuant to the conversion or exercise of options, warrants or other
convertible securities of Vendor outstanding on the date hereof);
 
           
 
    5.2.18     amend the charter, by-laws or other organizational documents of
the Subsidiary;
 
           
 
    5.2.19     authorize any of the foregoing, or commit or agree to take
actions, whether in writing or otherwise, to do any of the foregoing.

-29-



--------------------------------------------------------------------------------



 



              5.3   Required Approvals.
 
                As promptly as practicable after the Effective Date, the Vendor
shall, and shall cause the Subsidiary to, make all filings required by any Legal
Requirement to be made by it in order to consummate the transactions
contemplated hereby, including the submission to the Vendor’s shareholders of
the transactions contemplated hereby for the Requisite Shareholder Approval.
Between the Effective Date and the Closing Date, the Vendor shall, and shall
cause the Subsidiary to, reasonably cooperate with the Purchaser: (a) with
respect to all filings that Purchaser is required by any Legal Requirement to
make in connection with the transactions contemplated hereby, and (b) in
obtaining all consents identified in Schedule 4.2. The costs of the filing fees
in connection with any filing required under the Competition Act (Canada) shall
be paid by the Purchaser. The Vendor shall promptly deliver to the Purchaser
copies of all filings, correspondence and Orders to and from any Governmental
Authority in connection with the transactions contemplated hereby.
 
            5.4   Shareholder Approval.
 
           
 
    5.4.1     The Vendor shall use its reasonable best efforts to obtain, as
promptly as practicable, the Requisite Shareholder Approval at a special meeting
of shareholders, all in accordance with the Canada Business Corporations Act and
other applicable Legal Requirements. In connection with such special meeting of
shareholders, the Vendor shall provide the Disclosure Statement to its
shareholders as promptly as practicable (and shall use its reasonable efforts to
do so within ten days) following the Effective Date. The Purchaser agrees to
cooperate with the Vendor in the preparation of the Disclosure Statement. The
Vendor agrees not to distribute the Disclosure Statement until the Purchaser has
had a reasonable opportunity to review and comment on the Disclosure Statement
and the Disclosure Statement has been approved by the Purchaser (which approval
may not be unreasonably withheld, conditioned or delayed).
 
           
 
    5.4.2     The Vendor, acting through its Board of Directors, shall include
in the Disclosure Statement the unanimous recommendation of its Board of
Directors that the shareholders of the Vendor vote in favor of the adoption of
this Agreement and the approval of the transactions contemplated by this
Agreement.
 
           
 
    5.4.3     The Vendor shall ensure that the Disclosure Statement does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (provided that the Vendor shall not
be responsible for the accuracy or completeness of any information concerning
the Purchaser furnished by the Purchaser in writing for inclusion in the
Disclosure Statement).
 
           
 
    5.4.4     The Purchaser shall ensure that any information furnished by the
Purchaser to the Vendor in writing for inclusion in the Disclosure Statement
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
            5.5   Access to Information.
 
           
 
    5.5.1     Subject to Section 6.2, the Vendor shall (and shall cause the
Subsidiary to) permit representatives of the Purchaser to have full access (at
all reasonable times, and in a manner so as not to interfere with the normal
business operations of the Vendor and the Subsidiary) to all premises,
properties, financial, tax and accounting records (including the work papers of
the Vendor’s independent accountants), contracts, other records and documents,
and personnel, of or pertaining to the Vendor and the Subsidiary for the purpose
of performing such inspections and tests as the Purchaser deems necessary or
appropriate.
 
           
 
    5.5.2     Within 15 days after the end of each month ending prior to the
Closing, beginning with the end of the first calendar month following the date
hereof, the Vendor shall furnish to the Purchaser an

-30-



--------------------------------------------------------------------------------



 



             
 
          unaudited income statement for such month and a balance sheet as of
the end of such month, prepared on a basis consistent with the Financial
Statements. Such financial statements shall present fairly the financial
condition and results of operations of the Vendor and the Subsidiary on a
consolidated basis as of the dates thereof and for the periods covered thereby,
and shall be consistent with the books and records of the Vendor and the
Subsidiary.
 
            5.6   Exclusivity.
 
           
 
    5.6.1     The Vendor shall not, and shall cause its Representatives (as
defined below) not to, enter into an agreement with respect to any Alternative
Transaction (as defined below) or consummate an Alternative Transaction;
solicit, initiate, encourage or accept any inquiries, proposals or offers from
any Person with respect to an Alternative Transaction; participate in any
discussions, conversations, negotiations or other communications with any Person
with respect to an Alternative Transaction; furnish any information to any
Person in connection with an Alternative Transaction; or otherwise assist,
facilitate or encourage the making of, or cooperate in any way regarding, any
proposal or offer by any Person with respect to an Alternative Transaction.
 
           
 
    5.6.2     For purposes of this Section 5.6: (a) “Alternative Transaction”
means any of the following transactions between or among the Vendor or the
Subsidiary and any Person other than the Purchaser, WebMD or their respective
Affiliates: (i) the acquisition or purchase of any capital stock of the Vendor
or the Subsidiary, (ii) the sale, transfer, license or other disposition of any
material assets or rights of the Vendor or the Subsidiary, which is outside the
Ordinary Course of Business, (iii) a business combination involving the Vendor
or the Subsidiary, (iv) any other extraordinary business transaction involving
or otherwise relating to the Vendor or the Subsidiary, or (v) any other
transaction that would reasonably be expected to interfere with the Transaction;
and (b) “Representative” means the Vendor’s or Subsidiary’s Affiliates and their
respective directors, officers, employees, agents, and advisors (including
financial advisors, counsel and accountants).
 
           
 
    5.6.3     The Vendor shall immediately notify any party with which
discussions or negotiations of an Alternative Transaction were pending that the
Vendor is terminating such discussions or negotiations. If the Vendor receives
any inquiry, proposal or offer with respect to an Alternative Transaction, the
Vendor shall, within one Business Day after such receipt, notify the Purchaser
of the existence of such inquiry, proposal or offer and provide a general
description of the terms thereof.
 
            5.7   Best Efforts.
 
                Subject to the terms and conditions of this Agreement:
 
           
 
    5.7.1     Between the Effective Date and the Closing Date, the Vendor shall:
(a) use its reasonable best efforts to cause the conditions in Article 7 to be
satisfied, and (b) not take any action that will have the effect of unreasonably
delaying, impairing or impeding the receipt of any authorizations, consents,
orders or approvals to be sought pursuant to this Agreement.
 
           
 
    5.7.2     From and after the Closing, the Vendor shall use its reasonable
best efforts to deliver or cause to be delivered such additional documents and
other papers and to take or cause to be taken such further actions as may be
necessary, proper or advisable to make effective the transactions contemplated
hereby and to carry out the provisions hereof.
 
    5.7.3     Other than with respect to matters falling within the ambit of the
Data Transfer Protocol (set forth as Exhibit 2.1 hereof) which matters shall be
dealt with thereunder, if (i) any of the Contracts to which the Vendor or the
Subsidiary is a party or other assets or rights constituting Assets may not be
assigned and transferred by the Vendor to the Purchaser (as a result of either
the provisions thereof or any Legal Requirement) without the consent or approval
of a third party, (ii) the

-31-



--------------------------------------------------------------------------------



 



             
 
          Vendor, after using its reasonable best efforts, is unable to obtain
such consent or approval prior to the Closing and (iii) the Closing occurs
nevertheless, then (A) such Contracts and/or other assets or rights shall not be
assigned and transferred by the Vendor to the Purchaser at the Closing and the
Purchaser shall not assume the Vendor’s or the Subsidiary’s Liabilities with
respect thereto at the Closing, (B) the Vendor shall continue to use its
reasonable best efforts to obtain the necessary consent or approval as soon as
practicable after the Closing, (C) upon the obtaining of such consent or
approval, the Purchaser and the Vendor or the Subsidiary, as the case may be,
shall execute such further instruments of conveyance (in substantially the form
executed at the Closing) as may be necessary to assign and transfer such
Contracts and/or other assets or rights (and the associated Liabilities of the
Vendor) to the Purchaser, and (D) from and after the Closing until the
assignment of each such Contract pursuant to clause (C) above, the Purchaser
shall perform and fulfill, on a subcontractor basis, the obligations of the
Vendor or the Subsidiary, as the case may be, to be performed under such
Contract, and the Vendor or the Subsidiary shall promptly remit to the Purchaser
all payments received by it under such Contract for services performed during
such period.
 
            5.8   Confidentiality.
 
                From and after the Closing: (a) the Vendor shall hold in
confidence all confidential information (including trade secrets, customer
lists, marketing plans and pricing information) of the Vendor and the Subsidiary
in connection with the Business, (b) in the event that the Vendor shall be
legally compelled to disclose any such information, it shall provide Purchaser
with prompt written notice of such requirement so that Purchaser may seek a
protective order or other remedy, and (c) in the event that such protective
order or other remedy is not obtained, the Vendor shall furnish only such
information as is legally required to be provided.
 
            5.9   Notice of Developments.
 
                The Vendor shall promptly notify the Purchaser in writing of any
change or development which would cause any of the representations and
warranties in Article 3 not to be true and correct.
 
            5.10   Purchaser GST and QST Registration.
 
                The Purchaser shall apply to become a Registrant within the
meaning of the Excise Tax Act and the Quebec Sales Tax Act, effective as of the
Effective Date.
 
            5.11   Termination of Plans.
 
                At the request of the Purchaser, the board of directors of the
Vendor or the Subsidiary will, at or prior to Closing, adopt a resolution to
authorize the termination of the Retirement Plan for U.S. Employees with the
Principal Financial Group and shall send notices of termination with respect
thereto and with respect to any other Vendor Benefit Plans as may be requested
by Purchaser.
 
            5.12   Offer letters for US Employees
 
                The Vendor shall use reasonable best efforts to obtain from each
U.S. employee of the Vendor or the Subsidiary who is not party to an Employment
Agreement an offer letter consistent with the form of offer letter executed by
similarly situated employees of Purchaser or its Affiliates in the United
States, which such offer letter shall supercede any offer letter in effect
between the Vendor or the Subsidiary.

-32-



--------------------------------------------------------------------------------



 



ARTICLE 6
Pre-Closing Covenants of Purchaser

              6.1   Required Approvals.
 
                As promptly as practicable after the Effective Date, the
Purchaser and WebMD shall, and shall cause each of their respective Affiliates
to, make all filings required by any Legal Requirement to be made by it or them
to consummate the transactions contemplated hereby. Between the Effective Date
and the Closing Date, the Purchaser and WebMD shall, and shall cause each
Affiliate to, reasonably cooperate with the Vendor with respect to all filings
that they are required by any Legal Requirement to make in connection with the
transactions contemplated hereby, in obtaining all consents identified in
Section 3.2 of the Disclosure Schedule. The Purchaser and WebMD shall promptly
deliver to the Vendor copies of all filings, correspondence and Orders to and
from any Governmental Authority in connection with the transactions contemplated
hereby.
 
            6.2   Confidentiality Obligations.
 
                The Parties acknowledge that the Vendor is the “Seller” referred
to but not identified in the Confidentiality Agreement and agree that, as among
the Parties hereto, the Confidentiality Agreement shall be construed as if the
Vendor has all the rights and obligations of Berkery, Noyes & Co., LLC
thereunder and the Purchaser and WebMD have all the rights and obligations of
WebMD, Inc. thereunder. The terms of the Confidentiality Agreement (as so
construed) are hereby incorporated by reference and shall continue in full force
and effect until the Closing, at which time such Confidentiality Agreement and
the obligations of the Purchaser under this Section 6.2 shall terminate except
with respect to confidential information concerning the Vendor or the Subsidiary
(in each case to the extent not related to the Business or the Assets), which
shall remain in full force and effect. If, for any reason, the Closing does not
occur, the Confidentiality Agreement shall remain in full force and effect in
accordance with its terms but construed as set forth in the first sentence of
this Section 6.2. Notwithstanding anything to the contrary contained in this
Agreement or the Confidentiality Agreement, under no circumstances shall the
Purchaser or any of its Affiliates directly or indirectly contact, prior to the
Closing, any employee of the Vendor or any customer, supplier or advertiser of
the Vendor with respect to any matter relating to the transactions contemplated
hereby without the prior consent of the Vendor.
 
            6.3   Best Efforts
 
                Subject to the terms and conditions of this Agreement:
 
           
 
    6.3.1     between the Effective Date and the Closing Date, Purchaser and
WebMD shall:
 
          (a) use their reasonable best efforts to cause the conditions in
Article 8 to be satisfied (other than Section 8.8 thereof), and (b) not take any
action that will have the effect of unreasonably delaying, impairing or impeding
the receipt of any authorizations, consents, orders or approvals to be sought
pursuant to this Agreement; and
 
           
 
    6.3.2     from and after the Closing, Purchaser shall use its reasonable
best efforts to deliver or cause to be delivered such additional documents and
other papers and to take or cause to be taken such further actions as may be
necessary, proper or advisable to make effective the transactions contemplated
hereby and carry out the provisions hereof.

ARTICLE 7
Conditions Precedent to Obligations of the Purchaser to Close
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the satisfaction, at or prior to the Closing, of
each of the following conditions (any of which may be waived in writing by the
Purchaser, in whole or in part):

-33-



--------------------------------------------------------------------------------



 



     
7.1
  Accuracy of Representations.
 
   
 
  The representations and warranties of the Vendor set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date with
the same effect as though such representations and warranties had been made on
and as of the Closing Date other than changes arising following the Effective
Date in the Ordinary Course of Business that do not have Material Adverse Effect
(provided that representations and warranties which are confined to a specified
date shall speak only as of such date) and Purchaser shall have received a
certificate of the Vendor to such effect signed by a duly authorized officer
thereof.
 
   
7.2
  Vendor’s Performance.
 
   
 
  Each covenant and obligation that the Vendor is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing shall have
been duly performed and complied with in all material respects, and Purchaser
shall have received a certificate of the Vendor to such effect signed by a duly
authorized officer thereof.
 
   
7.3
  Delivery of Certificates.
 
   
 
  The Vendor shall have delivered to the Purchaser: (a) a certificate dated
within seven (7) days before the Closing Date from the appropriate office of the
jurisdictions of organization of the Vendor and the Subsidiary, certifying that
such entity is validly existing and in good standing under the laws of such
jurisdiction; and (b) copies, certified by an officer of the Vendor and the
Subsidiary (acting in such capacity), of the: (i) Organizational Documents of
the Vendor and the Subsidiary; and (ii) resolutions of the board of directors
and shareholders, as applicable, of the Vendor authorizing the execution of the
present Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
 
   
7.4
  No Order
 
   
 
  No Governmental Authority shall have enacted, issued, promulgated or entered
any Order which is in effect and has the effect of making illegal or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement.
 
   
7.5
  Governmental Authorizations.
 
   
 
  All requisite Governmental Authorizations or waiting periods following
governmental filings shall have been obtained or expired.
 
   
7.6
  Required Consents.
 
   
 
  The notices and consents described in Section 3.2 of the Disclosure Schedule
shall have been given and obtained, as the case may be.
 
   
7.7
  Employment Agreements.
 
   
 
  Each of the Employment Agreements shall have been executed and become
effective (pending the Closing) and each of the employees party thereto shall
have accepted employment with the Purchaser on the terms thereunder.
 
   
7.8
  Release of Encumbrances.
 
   
 
  The Purchaser shall have received evidence reasonably satisfactory to it of
the release and discharge of the Encumbrances set forth on Schedule 7.8
 
   
7.9
  Update of the Disclosure Schedule

-34-



--------------------------------------------------------------------------------



 



     
 
  The Vendor shall have delivered to the Purchaser an update, as of the day
prior to the Closing Date, of the Disclosure Schedule. To the extent that such
updated Disclosure Schedule reflects changes in the Ordinary Course of Business
between the date hereof and the Closing Date, such changes shall be deemed not
to be a breach of the relevant representations and warranties and the Disclosure
Schedule shall be deemed to be amended as of the Closing Date to include such
changes.
 
   
7.10
  Requisite Shareholder Approval
 
   
 
  The Requisite Shareholder Approval shall have been obtained.
 
   
7.11
  FIRPTA.
 
   
 
  On or prior to the Closing, the Subsidiary shall deliver to the Purchaser a
certificate that the shares of the Subsidiary are not “U.S. real property
interests” in accordance with Treasury Regulations under Sections 897 and 1445
of the Code, together with evidence reasonably satisfactory to the Purchaser
that the Subsidiary has provided notice to the Internal Revenue Service in
accordance with the provisions of Treasury Regulations Section 1.897-2(h)(2). If
the Purchaser does not receive the certificate and evidence described above on
or before the Closing Date, the Purchaser shall be permitted to withhold from
the payments to be made pursuant to the Agreement any required withholding tax
under Section 1445 of the Code.
 
   
7.12
  Opinion.
 
   
 
  The Purchaser shall have received an opinion of Davies Ward Phillips &
Vineberg LLP covering the matters set forth in Exhibit 7.12 hereto.

ARTICLE 8
Conditions Precedent to the Obligation of the Vendor to Close
The Vendor’s obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived in writing by the Vendor,
in whole or in part):

     
8.1
  Cash Purchase Price.
 
   
 
  The Cash Purchase Price less the Escrow Amount shall be paid to the Vendor and
the Escrow Amount shall be delivered to the Escrow Agent concurrently with
Closing, the whole in accordance with the terms of this Agreement and the Escrow
Agreement.
 
   
8.2
  Accuracy of Representations.
 
   
 
  The representations and warranties of Purchaser set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date with
the same effect as though such representations and warranties had been made on
and as of the Closing Date other than changes arising following the Effective
Date in the Ordinary Course of Business that do not have a material adverse
effect on the Purchaser (provided that representations and warranties which are
confined to a specified date shall speak only as of such date), and the Vendor
shall have received a certificate of Purchaser to such effect signed by a duly
authorized officer thereof.
 
   
8.3
  Purchaser’s Performance.
 
   
 
  The covenants and obligations that the Purchaser is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing shall have
been performed and complied with in all material respects, and the Vendor shall
have received a certificate from the Purchaser to such effect signed by a duly
authorized officer thereof.

-35-



--------------------------------------------------------------------------------



 



     
8.4
  Delivery of Certificates.
 
   
 
  The Purchaser shall have delivered to the Vendor: (a) a certificate dated
within seven (7) days before the Closing Date from the appropriate office of the
jurisdictions of organization of the Purchaser and WebMD, certifying that such
entity is validly existing and in good standing under the laws of such
jurisdiction; and (b) copies, certified by an officer of the Purchaser or WebMD,
as the case may be, (acting in such capacity), of the: (i) Organizational
Documents of the Purchaser and WebMD; and (ii) resolutions of the respective
boards of directors of the Purchaser and WebMD authorizing the execution of the
present Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
 
   
8.5
  No Order.
 
   
 
  No Governmental Authority shall have enacted, issued, promulgated or entered
any Order which is in effect and which has the effect of making illegal or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement.
 
   
8.6
  Governmental Authorizations.
 
   
 
  All requisite Governmental Authorizations or waiting periods following
governmental filings shall have been obtained or expired.
 
   
8.7
  Required Consents.
 
   
 
  The notices and consents described on Schedule 4.2 shall have been given and
obtained, as the case may be.
 
   
8.8
  Requisite Shareholder Approval.
 
   
 
  The Requisite Shareholder Approval shall have been obtained.
 
   
8.9
  Employment Agreements.
 
   
 
  Purchaser shall have entered into the Employment Agreements.

ARTICLE 9
Post-Closing Covenants
The Parties agree as follows with respect to the period existing from and after
the Closing (provided that nothing in this Article 9 shall be deemed to prevent
the Vendor from dissolving or winding up or otherwise ceasing its activities
following the termination of the Escrow Agreement):

              9.1   General.
 
                In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, without
cost or expense to the requesting Party.
 
            9.2   Proprietary Information.
 
                From and after the Closing, the Vendor shall not disclose or
make use of (except to pursue its rights under this Agreement or any other
Transaction Document), and shall use its best efforts to cause all of its

-36-



--------------------------------------------------------------------------------



 



                  Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential nature or not generally known to the
public with respect to Assets, the Business or the Purchaser or its business
(including the financial information, technical information or data relating to
the Vendor’s products and names of customers of the Vendor), except to the
extent that such knowledge, information or documents shall have become public
knowledge other than through improper disclosure by the Vendor or an Affiliate.
The Vendor shall use its best efforts to enforce, for the benefit of the
Purchaser, all confidentiality, invention assignments and similar agreements
between the Vendor and any other party relating to the Assets or the Business
which are not sold and transferred to the Purchaser as part of the Assets.
 
            9.3   Cooperation in Litigation.
 
                From and after the Closing Date, each Party shall cooperate
reasonably with the other in the defense or prosecution of any litigation or
proceeding already instituted or which may be instituted hereafter against or by
such other Party relating to or arising out of the conduct of the business of
the Vendor or the Purchaser prior to or after the Closing Date involving the
Vendor (other than litigation among the Parties and/or their Affiliates arising
out the transactions contemplated by this Agreement). The Party requesting such
cooperation shall pay the reasonable out-of-pocket expenses incurred in
providing such cooperation (including legal fees and disbursements) by the Party
providing such cooperation and by its officers, directors, employees and agents,
but shall not be responsible for reimbursing such Party or its officers,
directors, employees and agents, for their time spent in such cooperation.
 
            9.4   Cooperation on Tax Matters; Transfer Taxes; GST.
 
           
 
    9.4.1     Except to the extent provided in Section 2.5.2.11 above, the
Purchaser shall be liable for, and shall pay, any transfer, sales, use,
value-added, conveyance, deeds, registration, recording or any other similar
fees or Taxes (including title recording or filing fees, mutation taxes and
other amounts payable in respect of transfer filings, but specifically excluding
any income or gross receipts taxes), and all documentary or other stamp taxes,
arising out of or related to the transactions contemplated by this Agreement and
payable to any Governmental Authority. The Purchaser shall be liable for, and
subject to Section 9.4.2 shall pay, any and all QST and GST arising out of the
Purchaser’s purchase of the Assets hereunder.
 
           
 
    9.4.2     The Vendor and the Purchaser shall cooperate with each other and
make any and all elections required in order that the minimum possible GST and
QST, if any, be payable in connection with the transactions contemplated hereby.
At the Closing, the Vendor and the Purchaser shall jointly elect in prescribed
form and manner under subsection 167(1) of the Excise Tax Act (and under any
corresponding provisions of the Québec Sales Tax Act) that no tax be payable
pursuant to (a) Part IX of the Excise Tax Act or (b) Part I of the Québec Sales
Tax Act, with respect to the sales contemplated hereby of the Assets disposed of
by the Vendor. The Vendor and the Purchaser shall make such election in
prescribed form containing the prescribed information pursuant to the said
legislation. Prior to making such election, the Vendor and the Purchaser shall
be duly registered under subdivision (d) of Division V of Part IX of the Excise
Tax Act with respect to the GST and under Division I of Chapter VIII of Title I
of the Québec Sales Tax Act with respect to the QST. The Parties agree and
acknowledge that the Purchase Price does not include any GST or QST payable by
the Purchaser in respect of the purchase of the Assets.
 
           
 
    9.4.3     The Purchaser and the Vendor shall each jointly elect, in the
prescribed manner and form to have section 22 of the ITA (and the corresponding
provision under the QTA) apply to the transfer of the Accounts Receivable
transferred hereunder by the Vendor. Such election shall set out the Purchase
Price allocated to the Accounts Receivables as determined pursuant to
Section 2.7 hereof and shall be filed by the Vendor and the Purchaser along with
and within the time prescribed for the filing of their respective income Tax
Returns for the taxation year in which the Closing occurs or at such earlier
time as may be prescribed for the purposes of section 22 of the ITA (and the
corresponding provisions under the QTA).

-37-



--------------------------------------------------------------------------------



 



             
 
    9.4.4     The Purchaser and the Vendor shall jointly elect pursuant to
subsections 20(24) and 20(25) of the ITA (and the corresponding provisions under
the QTA) in respect of amounts for future obligations and will file such
election with their respective income Tax Returns for the taxation year in which
the Closing occurs. The Vendor and the Purchaser acknowledge that part of the
Assets were transferred to the Purchaser as a payment by the Vendor to the
Purchaser for the assumption by the Purchaser of such future obligations of the
Vendor.
 
           
 
    9.4.5     To the extent relevant to the Assets, each Party to this Agreement
shall (i) provide the other such assistance as may be reasonably requested in
connection with the preparation of any Tax Return or the conduct of any audit or
examination or other proceeding relating to Taxes and (ii) for a period of six
(6) years following the Closing retain and provide the other with information
that may be relevant to the preparation of a Tax Return, or the conduct of an
audit, examination or other proceeding relating to Taxes.
 
           
 
    9.4.6     In respect of the covenants in Sections 9.7 and 9.8.1, the Vendor
and the Purchaser agree to elect, in prescribed form or, if no form has been so
prescribed, in a manner acceptable to the relevant Tax authorities, and to
furnish the relevant Tax authorities with any documentation necessary or
desirable for this purpose, to have proposed paragraph 56.4(3)(b) of the ITA (as
formulated by the Department of Finance as at July 18, 2005), or any
substantially similar provision of the ITA, and any corresponding provision of a
provincial tax legislation, apply to the amounts allocated to the covenants
pursuant to Section 2.7 and to any other amount determined by the relevant Tax
authority to be part of the consideration received or receivable by the Vendor
pursuant to this Agreement and which is attributable to a “restrictive
covenant”, within the meaning of proposed subsection 56.4(1) of the ITA (as
formulated by the Department of Finance as at July 18, 2005), or any
substantially similar provision, under this Agreement.
 
            9.5   Employee Matters.
 
           
 
    9.5.1     The Parties intend that there will be continuity of employment
with respect to all Eligible Employees who become Transferred Employees.
Accordingly, all of the employees of the Vendor and the Subsidiary employed in
the Business as of the Closing Date (all of whom, if employed on the Effective
Date are listed by numbers on Schedule 9.5.1) (collectively, “Eligible
Employees”), shall either be automatically transferred to and continued by
Purchaser (where applicable law provides for an automatic transfer of employees
upon the transfer of assets or of a business as a going concern), or Purchaser
shall offer employment to commence as of the Closing Date to all of the Eligible
Employees. Such employment shall be at the same salaries and wages, at least
substantially equivalent benefits in the aggregate (including benefits under
Vendor Benefit Plans and vacation benefits), same location (except as otherwise
agreed by the Eligible Employee), and otherwise on substantially the same terms
and conditions (other than with respect to bonus and other incentive programs)
as those in effect immediately prior to the Closing Date (provided, however,
that the new terms of employment may include provisions against
non-competition). Those Eligible Employees who either transfer and continue
employment or accept Purchaser’s offer of employment and commence working with
Purchaser on or after the Closing Date shall hereafter be referred to as
“Transferred Employees”. Without limiting the Purchaser’s obligations under the
Employment Agreements, and subject to Section 9.5.2, nothing in this Agreement
shall obligate Purchaser to provide continued employment to any employee of the
Vendor for any specified period of time following the Closing Date or to
maintain the same terms of employment for any specified period of time following
the Closing Date. All bonus and incentive payments payable to Eligible Employees
for the year ending December 31, 2005 shall, on or prior to the Closing, have
been paid or accrued by the Purchaser on the Most Recent Balance Sheet in
accordance with GAAP.
 
           
 
    9.5.2     Without limiting the generality of any other provision of this
Agreement, Purchaser shall defend, indemnify and hold the Vendor harmless from
and against any and all Losses the Vendor may incur in connection with any
constructive or wrongful termination or dismissal claim asserted by

-38-



--------------------------------------------------------------------------------



 



             
 
          any Eligible Employee of the Vendor or the Subsidiary relating to or
arising in connection with (i) Purchaser not offering any such Eligible Employee
employment on substantially the same terms and conditions as such Eligible
Employee’s employment terms and conditions with the Vendor and/or the
Subsidiary, or (ii) Purchaser otherwise not complying with the provisions of
this Section 9.5. Vendor shall defend, indemnify and hold the Purchaser harmless
from and against any and all Losses asserted by any Eligible Employee of the
Vendor or the Subsidiary who declines an offer of employment by the Purchaser
(provided that the Purchaser has complied with the provisions of this
Section 9.5).
 
           
 
    9.5.3     Purchaser shall have the responsibility for providing health care
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act to any of the U.S. employees of the Vendor or the Subsidiary terminated on
or before the Closing Date (to the extent eligible for coverage thereunder), any
of the U.S. employees of the Vendor or the Subsidiary who decline offers of
employment by the Purchaser on or after the Closing Date, and to former U.S.
employees of the Vendor and the Subsidiary receiving such continuation coverage
as of the Closing Date.
 
            9.6   Access to Books, Records, etc.
 
                Each Party agrees that it will cooperate with and make available
to the respective other Party, during normal business hours and upon reasonable
notice, all books and records, information and employees (without substantial
disruption of employment) retained and remaining in existence after the Closing
Date that are necessary or useful in connection with any inquiry, audit,
investigation, dispute, litigation or other proceeding or similar matter. Each
Party agrees that it shall preserve and keep all books and records of the Vendor
in its possession or otherwise available to the other party after Closing for a
period of at least five (5) years from the Closing Date. After such five
(5) year period, before a Party shall dispose of any such books and records, the
respective other Party shall be given an opportunity, at their cost and expense,
to remove and retain all or any part of such books and records as they may
select.
 
            9.7   Solicitation and Hiring.
 
                For a period of two years after the Closing Date, the Vendor
shall not, either directly or indirectly (including through an Affiliate),
(a) solicit or attempt to induce any Restricted Employee to terminate his
employment with the Purchaser or any subsidiary of the Purchaser or (b) hire or
attempt to hire any Restricted Employee; provided, that this clause (b) shall
not apply to any individual whose employment with the Purchaser or a subsidiary
of the Purchaser has been terminated for a period of six months or longer.
 
            9.8   Non-Competition.
 
           
 
    9.8.1     For a period of three years after the Closing Date, the Vendor
shall not, either directly or indirectly (including through an Affiliate), as a
shareholder, investor, partner, consultant or otherwise, (i) design, develop,
manufacture market, sell or license any product or provide any service anywhere
in the world which is competitive with any product designed, developed (or under
development), manufactured, sold or licensed or any service provided by the
Vendor within the three-year period prior to the Closing Date or (ii) engage
anywhere in the world in any business competitive with the Business as conducted
as of the Closing Date or during the three-year period prior to the Closing
Date.
 
           
 
    9.8.2     The Vendor agrees that the duration and geographic scope of the
non-competition provision set forth in this Section 9.8 are reasonable. To the
extent permitted by applicable law, in the event that any court determines that
the duration or the geographic scope, or both, are unreasonable and that such
provision is to that extent unenforceable, the Parties agree that the provision
shall remain in full force and effect for the greatest time period and in the
greatest area that would not render it

-39-



--------------------------------------------------------------------------------



 



             
 
          unenforceable. The Parties intend that this non-competition provision
shall be deemed to be a series of separate covenants, one for (i) each and every
province of Canada, and (ii) each and every county of each and every state of
the United States of America and each and every political subdivision of each
and every country outside the United States of America where this provision is
intended to be effective.
 
           
 
    9.8.3     The Vendor shall, and shall use its best efforts to cause its
Affiliates to, refer all inquiries regarding the business, products and services
of the Vendor to the Purchaser.
 
            9.9   Collection of Accounts Receivable.
 
                The Vendor agrees that it shall forward promptly to the
Purchaser any monies, checks or instruments received by the Vendor after the
Closing Date with respect to the Accounts Receivable purchased by the Purchaser
from the Vendor pursuant to this Agreement. The Vendor shall provide to the
Purchaser such reasonable assistance as the Purchaser may request with respect
to the collection of any such Accounts Receivable, provided the Purchaser pays
the reasonable out of pocket expenses of the Vendor and its officers, directors
and employees incurred in providing such assistance. The Vendor hereby grants to
the Purchaser a power of attorney to endorse and cash any checks or instruments
payable or endorsed to the Vendor or its order which are received by the
Purchaser and which relate to Accounts Receivable purchased by the Purchaser
from the Vendor.
 
            9.10   Use of Name.
 
                The Vendor shall not use, and shall not permit any Affiliate to
use, the names (i) Conceptis Technologies Inc., or (ii) Conceptis Technologies
USA Inc., or (iii) any name reasonably similar thereto after the Closing Date.
At Closing, the Vendor shall sign, and promptly thereafter file, articles of
amendment to change its name to a name not including the word “Conceptis” or any
other word similar to, or which may cause confusion with, the word “Conceptis”.

ARTICLE 10
Termination

              10.1   Termination Events
 
                This Agreement may be terminated, by written notice given prior
to the Closing:
 
           
 
    10.1.1     by mutual written consent of the Vendor and Purchaser;
 
           
 
    10.1.2     either Party may terminate this Agreement by giving written
notice to the other Party at any time after the shareholders of the Vendor have
voted on whether to approve the sale of the Assets contemplated by this
Agreement in the event such matter failed to receive the Requisite Shareholder
Approval;
 
           
 
    10.1.3     the Purchaser may terminate this Agreement by giving written
notice to the Vendor if the Closing shall not have occurred on or before
January 31, 2006 by reason of the failure of any condition precedent under
Article 7 (unless the failure results primarily from a breach by the Purchaser
of any representation, warranty or covenant contained in this Agreement); or
 
           
 
    10.1.4     the Vendor may terminate this Agreement by giving written notice
to the Purchaser if the Closing shall not have occurred on or before January 31,
2006 by reason of the failure of any condition precedent under Article 8 (unless
the failure results primarily from a breach by the Vendor of any representation,
warranty or covenant contained in this Agreement).
 
           
 
    10.1.5     by written notice from Purchaser, if Purchaser is not then in
material default or breach of this

-40-



--------------------------------------------------------------------------------



 



             
 
          Agreement, following a breach of any covenant or agreement of the
Vendor contained in this Agreement, or if any representation or warranty of the
Vendor contained in this Agreement shall be or shall have become inaccurate, in
either case such that any of the conditions set forth in Sections 7.1 and 7.2
would not be satisfied as of the time of such breach or as of the time such
representation or warranty was or shall have become inaccurate; provided,
however, that: (i) if such breach or inaccuracy is curable by the Vendor, then
Purchaser may not terminate this Agreement under this Section 10.1.5 with
respect to the particular breach or inaccuracy provided the Vendor cures such
breach or inaccuracy within thirty (30) days after written notice of such breach
from Purchaser is received by the Vendor; and (ii) the right to terminate this
Agreement under this Section 10.1.5 shall not be available to Purchaser if the
breach is the result of any willful act on the part of Purchaser designed to
impede the consummation of any transaction contemplated hereby; or
 
           
 
    10.1.6     by written notice from the Vendor, if the Vendor is not then in
material default or breach of this Agreement, following a material breach of any
covenant or agreement of Purchaser contained in this Agreement, or if any
representation or warranty of Purchaser contained in this Agreement shall be or
shall have become inaccurate, in either case such that any of the conditions set
forth in Sections 8.1, 8.2 and 8.3 would not be satisfied as of the time of such
breach or as of the time such representation or warranty was or shall have
become inaccurate; provided, however, that: (i) if such breach or inaccuracy is
curable by Purchaser, then the Vendor may not terminate this Agreement under
this Section 10.1.6 with respect to the particular breach or inaccuracy provided
Purchaser cures such breach or inaccuracy within thirty (30) days after written
notice of such breach from the Vendor is received by Purchaser; and (ii) the
right to terminate this Agreement under this Section 10.1.6 shall not be
available to the Vendor if the breach is the result of any willful act on the
part of the Vendor designed to impede the consummation of any transaction
contemplated hereby.
 
            10.2   Effect of Termination.
 
                If this Agreement is validly terminated pursuant to
Section 10.1, this Agreement shall become null and void and all further
obligations of the Parties under this Agreement shall terminate and there shall
be no liability on the part of any Party hereto, except as set forth in
Section 6.2, provided that any termination of this Agreement pursuant to Section
10.1 shall be without prejudice to any of the rights of the Parties with respect
to any willful breach of this Agreement occurring prior to the date of such
termination.

ARTICLE 11
Indemnification; Remedies

              11.1   Survival
 
                The representations and warranties of the Parties contained in
this Agreement shall survive the Closing, regardless of any investigation made
by or on behalf of the Vendor or Purchaser, until January 15, 2007, except that
(i) the representations and warranties set forth in Sections 3.1, 3.2 and 3.4
shall survive the Closing without limitation and (ii) the representations and
warranties set forth in Sections 3.11 and 3.26 shall survive until 30 days
following expiration of all statutes of limitation applicable to the matters
referred to therein, and provided, however, that any representation or warranty
that constitutes fraud shall survive the Closing and remain in full force and
effect indefinitely. All covenants and agreements of the Parties set forth in
this Agreement to be performed after the Closing Date (collectively, the
“Post-Closing Obligations”) shall survive the Closing and remain in full force
and effect indefinitely until fully performed.
 
                The rights to indemnification set forth in this Article 11 shall
not be affected by (i) any investigation conducted by or on behalf of an
Indemnitee or any knowledge acquired (or capable of being acquired) by an
Indemnitee, whether before or after the date of this Agreement or the Closing
Date, with respect to the

-41-



--------------------------------------------------------------------------------



 



                  inaccuracy or noncompliance with any representation, warranty,
covenant or obligation which is the subject of indemnification hereunder or
(ii) any waiver by an Indemnitee of any closing condition relating to the
accuracy of representations and warranties or, any waiver by an Indemnitee with
the consent of the other party of any closing condition relating to the
performance of or compliance with agreements and covenants.
 
            11.2   Indemnification by the Vendor
 
           
 
    11.2.1     The Vendor agrees, subject to the other terms and conditions of
this Article 11, to indemnify, defend and hold harmless Purchaser from all
Losses incurred by the Purchaser as a result of (a) the inaccuracy of any
representation or warranty of the Vendor contained in this Agreement, or fraud;
(b) any breach by the Vendor of any covenants or agreement to be performed by it
pursuant to this Agreement; and (c) any breach by the Vendor, after the Closing,
of any of the Post-Closing Obligations, including the obligation to satisfy
Excluded Liabilities.
 
           
 
    11.2.2     Notwithstanding anything to the contrary contained in this
Agreement, (a) the rights of Purchaser to indemnification under this Article 11
shall constitute the sole and exclusive remedy of Purchaser for any breach by
the Vendor of any provision of this Agreement, and (b) no claim may be asserted
nor any action commenced against the Vendor for indemnification under
Section 11.2.1 unless written notice describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim or action is
received by the Vendor on or prior to the date on which the representation,
warranty, covenant or agreement on which such claim or action is based ceases to
survive as set forth in Section 11.1, regardless of whether the subject matter
of such claim or action shall have occurred before such date.
 
           
 
    11.2.3     The indemnification obligations of the Vendor pursuant to
Section 11.2.1(a) shall not be effective until the aggregate dollar amount of
all Losses that would otherwise be indemnifiable pursuant thereto exceeds two
hundred and fifty thousand dollars ($250,000) (the “Vendor Threshold Amount”),
and then only to the extent such aggregate amount exceeds the Vendor Threshold
Amount; provided, however, that the Vendor Threshold Amount shall not apply in
the case of fraud, and in the case of a claim pursuant to Section 11.2.1(a)
relating to a breach of the representations and warranties set forth in
Sections 3.1 (Organization and Good Standing), 3.2 (Authority; Validity;
Consents), 3.4 (Subsidiary), the last three (3) sentences of Section 3.5
(Financial Statements) and Section 3.26 (Taxes).
 
           
 
    11.2.4     The indemnification obligations of the Vendor pursuant to
Section 11.2.1(a) shall be limited to an amount equal to ten percent (10%) of
the Cash Purchase Price, and no indemnification pursuant to such provisions
shall be payable thereafter; provided, however, that in the case of fraud, and
in the case of a claim pursuant to Section 11.2.1(a) relating to a breach of the
representations and warranties set forth in Sections 3.1 (Organization and Good
Standing), 3.2 (Authority; Validity; Consents), 3.4 (Subsidiary), the last three
(3) sentences of Section 3.5 (Financial Statements), 3.10 (Environmental and
Health and Safety Matters), and 3.26 (Taxes), such indemnification limitation
shall be an amount equal to the Cash Purchase Price.
 
           
 
    11.2.5     For the purposes solely of determining amounts payable pursuant
to this Article 11 (and not for determining whether there is a breach or
inaccuracy pursuant to Section 11.2.1(a)), all representations and warranties of
the Vendor in Article 3 shall be construed as if the term “material” and any
reference to “Material Adverse Effect” (and variations thereof) were omitted
from such representations and warranties.
 
            11.3   Indemnification by Purchaser.
 
           
 
    11.3.1     Each of the Purchaser and WebMD agrees, from and after the
Closing Date, subject to the other terms and conditions of this Article 11, to
solidarily (jointly and severally) indemnify, defend and hold harmless the
Vendor from all Losses incurred by the Vendor as a result of (a) the inaccuracy
of any representation or warranty of Purchaser contained in this Agreement;
(b) any breach by

-42-



--------------------------------------------------------------------------------



 



             
 
          Purchaser of the covenants and agreements to be performed by Purchaser
pursuant to this Agreement; and (c) any breach by Purchaser, after the Closing,
of any of the Post-Closing Obligations, including the obligation to satisfy
Assumed Liabilities.
 
           
 
    11.3.2     Notwithstanding anything to the contrary contained in this
Agreement, (a) the rights of the Vendor to indemnification under this Article 11
shall constitute the sole and exclusive remedy of the Vendor for any breach by
Purchaser of any provision of this Agreement, and (b) no claim may be asserted
nor any action commenced against Purchaser for indemnification under
Section 11.3.1 unless written notice describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim or action is
received by Purchaser on or prior to the date on which the representation,
warranty, covenant or agreement on which such claim or action is based ceases to
survive as set forth in Section 11.1, regardless of whether the subject matter
of such claim or action shall have occurred before or after such date.
 
           
 
    11.3.3     The indemnification obligations of the Purchaser pursuant to this
Article 11 shall not be effective until the aggregate dollar amount of all
Losses that would otherwise be indemnifiable pursuant thereto exceeds two
hundred and fifty thousand dollars ($250,000) (the “Purchaser Threshold
Amount”), and then only to the extent such aggregate amount exceeds the
Purchaser Threshold Amount; provided, however, that the Purchaser Threshold
Amount shall not apply in the case of fraud and in the case of a claim pursuant
to Section 11.3.1(a) relating to a breach of the representations and warranties
set forth in Sections 4.1 (Organization and Good Standing) and 4.2 (Authority,
Validity, Consents).
 
           
 
    11.3.4     The indemnification obligations of the Purchaser pursuant to this
Article 11 shall be limited to an amount equal to the Cash Purchase Price, and
no indemnification pursuant to such provisions shall be payable thereafter.
 
           
 
    11.3.5     For the purposes solely of determining amounts payable pursuant
to this Article 11 (and not for determining whether there is a breach or
inaccuracy pursuant to Section 11.3.1(a)), all representations and warranties of
the Purchaser in Article 4 shall be construed as if the term “material” and any
reference to “material adverse effect” (and variations thereof) were omitted
from such representations and warranties.
 
            11.4   Notice of Potential Claims for Indemnification
 
           
 
    11.4.1     An indemnified Party (the “Indemnitee”) shall give the
indemnifying Party (the “Indemnitor”) prompt written notice (an “Indemnification
Notice”) of any matter or event that could give rise to a claim for
indemnification by the Indemnitor under this Article 11, including any Third
Party Claim (an “Indemnification Claim”). Each Indemnification Notice shall
specify the basis on which indemnification is sought and the Indemnitee’s good
faith estimate of the amount of its Losses and, in the case of a Third Party
Claim, contain (by attachment or otherwise) such other information as such
Indemnitee may have concerning such Third Party Claim. If the Indemnitee is the
Purchaser and is seeking to enforce an Indemnification Claim pursuant to the
Escrow Agreement, the Indemnitor shall deliver a copy of the Indemnification
Notice to the Escrow Agent. After the delivery of an Indemnification Notice, the
Indemnitee shall provide prompt written notice to the Indemnitor of all
developments known to it relating to the related Indemnification Claim, and any
material changes in Indemnitee’s good faith estimate of the amount of its
Losses. The Indemnitee shall provide the Indemnitor with access, upon reasonable
notice and during normal business hours, to its books and records, properties
and personnel relating to the Indemnification Claim. For the avoidance of doubt,
no delay or failure on the part of the Indemnitee in so notifying the Indemnitor
shall relieve the Indemnitor of any liability or obligation hereunder except to
the extent of any damage or liability caused by or arising out of such failure.
 
           
 
    11.4.2     Within 20 days after delivery of an Indemnification Notice, the
Indemnitor shall deliver to the

-43-



--------------------------------------------------------------------------------



 



                                  Indemnitee a Response, in which the Indemnitor
shall: (i) agree that the Indemnitee is entitled to receive all of the Claimed
Amount (in which case the Response shall be accompanied by a payment by the
Indemnitor to the Indemnitee of the Claimed Amount, by check or by wire
transfer; provided that if the Indemnitee is the Purchaser and is seeking to
enforce such claim pursuant to the Escrow Agreement, the Indemnitor and the
Indemnitee shall deliver to the Escrow Agent, within three days following the
delivery of the Response, a written notice executed by both parties instructing
the Escrow Agent to disburse the Claimed Amount to the Purchaser), or (ii) agree
that the Indemnitee is entitled to receive the Agreed Amount (in which case the
Response shall be accompanied by a payment by the Indemnitor to the Indemnitee
of the Agreed Amount, by check or by wire transfer; provided that if the
Indemnitee is the Purchaser and is seeking to enforce such claim pursuant to the
Escrow Agreement, the Indemnitor and the Indemnitee shall deliver to the Escrow
Agent, within three days following the delivery of the Response, a written
notice executed by both parties instructing the Escrow Agent to disburse the
Agreed Amount to the Purchaser) or (iii) dispute that the Indemnitee is entitled
to receive any or part of the Claimed Amount.
 
                          11.4.3     During the 30-day period following the
delivery of a Response that reflects a Dispute, the Indemnitor and the
Indemnitee shall use good faith efforts to resolve the Dispute. If the Dispute
is not resolved within such 30-day period, the Indemnitor and the Indemnitee
shall submit the Dispute to binding arbitration, whereupon the provisions of
Section 11.4.4 shall become effective with respect to such Dispute. If the
Indemnitee is the Purchaser and is seeking to enforce the claim that is the
subject of the Dispute pursuant to the Escrow Agreement, the Indemnitor and the
Indemnitee shall deliver to the Escrow Agent, promptly following the resolution
of the Dispute (whether by mutual agreement, arbitration, judicial decision or
otherwise), a written notice executed by both parties instructing the Escrow
Agent as to what (if any) portion of the Escrow Fund shall be disbursed to the
Purchaser and/or the Vendor (which notice shall be consistent with the terms of
the resolution of the Dispute).
 
                          11.4.4     Upon the submission of any Dispute to
binding arbitration, the arbitration shall be conducted by a single arbitrator
(the “Arbitrator”) in English in Montreal, Quebec and in accordance with the
Arbitration Rules and the following provisions:
 
                   
 
            11.4.4.1     In the event of any conflict between the Arbitration
Rules and the provisions of this Agreement, the provisions of this Agreement
shall prevail and be controlling.
 
                   
 
            11.4.4.2     The Parties shall use their best efforts to ensure that
not later than 30 days after the conclusion of the arbitration hearing, the
Arbitrator shall prepare and distribute to the parties a writing setting forth
the arbitral award and the Arbitrator’s reasons therefor. Any award rendered by
the Arbitrator shall be final, conclusive and binding upon the Parties, and
judgment thereon may be entered and enforced in any court of competent
jurisdiction, provided that the Arbitrator shall have no power or authority to
grant injunctive relief, specific performance or other equitable relief.
 
                   
 
            11.4.4.3     The Arbitrator shall have no power or authority, under
the Arbitration Rules or otherwise, to (a) modify or disregard any provision of
this Agreement, including the provisions of this Section 11.4.4, or (b) address
or resolve any issue not submitted by the parties.
 
                   
 
            11.4.4.4     In connection with any arbitration proceeding pursuant
to this Agreement, each Party shall bear its own costs and expenses except such
costs and expenses as the Arbitrator may determine to be directly related to the
conduct of the arbitration and appropriately borne jointly by the Parties (which
shall not include any party’s attorneys’ fees or costs, witness fees (if any),
costs of investigation and similar expenses) shall be shared equally by the
Indemnitee and the Indemnitor.
 
                          11.4.5     If the Indemnification Claim involves a
Third Party Claim, the provisions set forth in Section 11.5 shall be applicable.

-44-



--------------------------------------------------------------------------------



 



              11.5   Third Party Claims
 
                The obligations and liabilities of the Parties hereunder with
respect to a Third Party Claim for which an Indemnitee is entitled to
indemnification pursuant to this Article 11 shall be subject to the following
terms and conditions:
 
           
 
    11.5.1     An Indemnitee shall give written notification to the Indemnitor
of the commencement of any Third Party Claim. Such notification shall be given
within 10 days after receipt by the Indemnitee of notice of such Third Party
Claim, and shall describe in reasonable detail (to the extent known by the
Indemnitee) the facts constituting the basis for such Third Party Claim and the
amount of the claimed damages; provided, however, that no delay or failure on
the part of the Indemnitee in so notifying the Indemnitor shall relieve the
Indemnitor of any liability or obligation hereunder except to the extent of any
damage or liability caused by or arising out of such failure Within 20 days
after delivery of such notification, the Indemnitor may, upon written notice
thereof to the Indemnitee, assume control of the defense of such Third Party
Claim with counsel reasonably satisfactory to the Indemnitee; provided that
(i) the Indemnitor may only assume control of such defense if (A) it
acknowledges in writing to the Indemnitee that any damages, fines, costs or
other liabilities that may be assessed against the Indemnitee in connection with
such Third Party Claim constitute Losses for which the Indemnitee shall be
indemnified pursuant to this Article 11 and (B) the ad damnum is less than or
equal to the amount of Losses for which the Indemnitor is liable under this
Article 11 and (ii) the Indemnitor may not assume control of the defense of a
Third Party Claim involving criminal liability or in which equitable relief is
sought against the Indemnitee. If the Indemnitor does not, or is not permitted
under the terms hereof to, so assume control of the defense of a Third Party
Claim, the Indemnitee shall control such defense. The Non-controlling Party may
participate in such defense at its own expense. The Controlling Party shall keep
the Non-controlling Party advised of the status of such Third Party Claim and
the defense thereof and shall consider in good faith recommendations made by the
Non-controlling Party with respect thereto. The Non-controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such Third Party Claim (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
Third Party Claim. The reasonable fees and expenses of counsel to the Indemnitee
with respect to a Third Party Claim shall be considered Losses for purposes of
this Agreement if (i) the Indemnitee controls the defense of such Third Party
Claim pursuant to the terms of this Section 11.5.1 or (ii) the Indemnitor
assumes control of such defense and the Indemnitee reasonably concludes that the
Indemnitor and the Indemnitee have conflicting interests or different defenses
available with respect to such Third Party Claim. The Indemnitor shall not agree
to any settlement of, or the entry of any judgment arising from, any Third Party
Claim without the prior written consent of the Indemnitee, which shall not be
unreasonably withheld, conditioned or delayed. The Indemnitee shall not agree to
any settlement of, or the entry of any judgment arising from, any such Third
Party Claim without the prior written consent of the Indemnitor, which shall not
be unreasonably withheld, conditioned or delayed.
 
           
 
    11.5.2     Notwithstanding the other provisions of this Section 11.5, if a
third party asserts (other than by means of a lawsuit) that an Indemnitee is
liable to such third party for a monetary or other obligation which may
constitute or result in Losses for which such Indemnitee may be entitled to
indemnification pursuant to this Article 11, and such Indemnitee reasonably
determines that it has a valid business reason to fulfill such obligation, then
(i) such Indemnitee shall be entitled to satisfy such obligation, without prior
notice to or consent from the Indemnitor, (ii) such Indemnitee may subsequently
make a claim for indemnification in accordance with the provisions of this
Article 11, and (iii) such Indemnitee shall be reimbursed, in accordance with
the provisions of this Article 11, for any such Losses for which it is entitled
to indemnification pursuant to this

-45-



--------------------------------------------------------------------------------



 



             
 
          Article 11 (subject to the right of the Indemnitor to dispute the
Indemnitee’s entitlement to indemnification, or the amount for which it is
entitled to indemnification, under the terms of this Article 11).
 
            11.6   Insurance
 
                All indemnification payments payable hereunder shall be reduced
by the amount of insurance proceeds received by the Indemnitee as a result of
the Loss for which the Indemnitee is seeking indemnification.
 
            11.7   Miscellaneous
 
           
 
    11.7.1     Each Party hereby acknowledges that, except as specifically set
forth in this Agreement, neither Party is making any representation, warranty,
covenant or agreement with respect to the subject matter of this Agreement and
each Party hereby disclaims, and agrees that the other Party may disclaim, any
and all liability and responsibility for any other statement or information made
or communicated (whether orally or in writing) by it or its Representatives to
the other Party or such other Party’s Representatives. In furtherance of, but
without limiting the foregoing, the Purchaser acknowledges and agrees that no
representation or warranty is being made by the Vendor with respect to the
future prospects or operating or financial performance of the Vendor. In
connection with its investigation of the Vendor, Purchaser has received certain
estimates, projections, forecasts, plans, budgets and similar materials and
information regarding or relating to the future operating and financial
performance of the Vendor. The Purchaser hereby acknowledges and agrees that
there are uncertainties inherent in attempting to make estimates, projections,
forecasts, plans, budgets and similar materials and information, that it is
familiar with such uncertainties, and that it is not relying on any such
information but rather on its own estimates, projections, forecasts, plans, or
budgets.
 
           
 
    11.7.2     No breach of any representation, warranty, covenant or agreement
contained herein shall give rise to any right on the part of either Party
hereto, after the consummation of the transactions contemplated hereby, to
rescind this Agreement or any of the transactions contemplated hereby.

ARTICLE 12
General Provisions

     
12.1
  Expenses.
 
   
 
  Whether or not the Closing occurs, (a) each Party shall pay all Transaction
Expenses incurred by it, and (b) each Party shall pay all advisory fees due and
payable by it to any investment banker or other broker or agent retained by it
in connection with the preparation, execution and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby.
 
   
12.2
  Notices.
 
   
 
  All notices, consents, waivers and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), or (c) when received by the
addressee, if sent by a delivery service (prepaid, receipt requested) or
(d) when received by the addressee, if sent by registered or certified mail
(postage prepaid, return receipt requested), in each case to the appropriate
addresses, representative (if applicable) and telecopier numbers set forth below
(or to such other addresses, representative and telecopier numbers as a Party
may designate by notice to the other Parties):

-46-



--------------------------------------------------------------------------------



 



         
12.2.1
  If to the Vendor, to:    
 
      Conceptis Technologies Inc.
 
      390 Guy Street, Suite 109
 
      Montreal, Quebec
 
      H3J 1S6  
 
      Attention: Roger Simard, director  
 
      Telecopier: 514.931.5362  
 
      with a copy (which shall not constitute notice) to:  
 
      Davies Ward Phillips & Vineberg LLP
 
      1501 McGill College Ave, 26th Floor
 
      Montreal, Quebec  
 
      Attention: Janet Ferrier  
 
      Telecopier: 514.841.6499
 
       
12.2.2
  If to the Purchaser, to:    
 
      WebMD Health Corp.
 
      111 Eighth Avenue
 
      New York, NY 10011  
 
      Attention Douglas W. Wamsley  
 
      Telecopier: 201.703.3443  
 
      with a copy (which shall not constitute notice) to:  
 
      Wilmer Cutler Pickering Hale and Dorr LLP
 
      60 State Street
 
      Boston, MA 02109  
 
      Attention: Jeff Stein  
 
      Telecopier: 617.526.5000
 
        12.3   Waiver.
 
            Except as explicitly provided in this Agreement, the rights and
remedies of the Parties under this Agreement are cumulative and not alternative
and are not exclusive of any right or remedies that any Party may otherwise have
at law or in equity. Neither the failure nor any delay by any Party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement shall operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power, or
privilege shall preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no waiver that may be given by a
Party shall be applicable except in the specific instance for which it is given;
and (b) no notice to or demand on one Party shall be deemed to be a waiver of
any right of the Party giving such notice or demand to take further action
without notice or demand.
 
        12.4   Entire Agreement; Amendment.
 
            This Agreement (including the Disclosure Schedules and the Exhibits
hereto) and the other Transaction

-47-



--------------------------------------------------------------------------------



 



                  Documents supersede all prior agreements between the Parties
with respect to its subject matter and constitute (along with the
Confidentiality Agreement) a complete and exclusive statement of the terms of
the agreements between the Parties with respect to their subject matter. This
Agreement may not be amended except by a written agreement executed by the
Parties hereto.
 
            12.5   Assignment.
 
                This Agreement, and the rights, interests and obligations
hereunder, shall not be assigned by either Party hereto by operation of Law or
otherwise without the express written consent of the other Party (which consent
may be granted or withheld in the sole discretion of such other Party),
provided, that the Purchaser may assign all of its rights, interests and
obligations hereunder to any of its Affiliates without Vendor’s consent, but
upon reasonable prior notice and so long as such transferee executes such
documentation as may be reasonably required by Vendor in order to ensure that
all of Purchaser’s obligations hereunder are assumed by such assignee which
assignee must be a subsidiary of WebMD Health Corp.
 
            12.6   Severability.
 
                If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Legal Requirement or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party in any material respect. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.
 
            12.7   Governing Law; Consent to Jurisdiction and Venue.
 
           
 
    12.7.1     This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Quebec and the federal laws of Canada
applicable therein.
 
           
 
    12.7.2     All actions and proceedings arising out of or relating to this
Agreement shall be submitted to binding arbitration conducted in accordance with
the provisions of Section 11.4.3 above.
 
            12.8   Counterparts.
 
                This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original of this Agreement and all of which,
when taken together, shall be deemed to constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
            12.9   Time of Essence.
 
                Time is of the essence in this Agreement.
 
            12.10   No Third Party Beneficiaries.
 
                This Agreement is for the sole benefit of the Parties hereto and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable benefit, claim,
cause of action, remedy or right of any kind.
 
            12.11   Public Announcements.
 
                The Parties agree that they will not make any public
announcement with respect to the transactions

-48-



--------------------------------------------------------------------------------



 



                  contemplated hereby prior to the Closing, except to the
Vendor’s shareholders (subject to a notice requesting confidentiality) and/or
unless otherwise required by applicable Legal Requirement or by obligations of
the Parties or their Affiliates pursuant to any listing agreement with or rules
of any securities exchange or securities commission. In any event, the Parties
hereto shall consult with each other before issuing any press release or
otherwise making any public statement with respect to this Agreement or the
transactions contemplated hereby. The Vendor acknowledges that (a) subject to
the prior sentence, the Purchaser will be filing a Current Report on Form 8-K
with the United States Securities and Exchange Commission and issuing a press
release, copies of which have been provided to the Vendor, in each case
containing information relating to this Agreement and the transactions
contemplated hereby; and (b) the Purchaser shall have the right to make
additional public disclosures consistent with the disclosure in the Form 8-K and
press release described in the foregoing clause (a), without prior consultation
with the Vendor.
 
            12.12   Language.
 
                The Parties hereby acknowledge that they have expressly required
this Agreement and any documents ancillary hereto be drafted in the English
language only. Les parties reconnaissent par les présentes avoir expressément
exigé que cette entente et tout document y afférent soit rédigée en langue
anglaise seulement.

[Signatures Appear on next page]

-49-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have caused this Agreement to be executed
and delivered by their duly authorized representatives, all as of the Effective
Date.

            The Purchaser:

Maple Leaf Medical Media, Inc.
      Per: /s/ David Schlanger       David Schlanger      Senior Vice President 
      The Vendor:

Conceptis Technologies Inc.
      Per: /s/ Roger Simard       Roger Simard              WebMD, Inc.
      Per: /s/ David Schlanger       David Schlanger      Senior Vice President 
   

-50-